                                      UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF OREGON

 In re                                        )                19-34517-dwh11 (Lead Case)
                                              )    Case No. 19-34518-dwh11
 PPV, Inc.                                    )
 Bravo Environmental NW, Inc.
                                              )   Notice of Final
                                              )   Hearing on Motion
                                              )        For Use of Cash Collateral
                                              )        To Obtain Credit
 Debtor(s)                                    )   (Check One)

 YOU ARE NOTIFIED THAT:

 1. The undersigned moving party, PPV, Inc. and Bravo Environmental NW, Inc.                  , filed a
 Motion       For Use of Cash Collateral    To Obtain Credit (check one). The motion is attached and
 includes the statement required by Local Bankruptcy Form (LBF) 541.5.

 2.      The name and service address of the moving party's attorney (or moving party, if no attorney) are:
 Douglas R. Ricks, Vanden Bos & Chapman, LLP, 319 SW Washington St., Ste. 520,
 Portland, OR 97204                                                                                       .

 3.      A final hearing on the motion will be held as follows:

 Date: 01/08/2020         Time: _________
                                 1:30 pm Location: ___________________________________________
                                                   Ctrm #3, 1050 SW 6th, Ste. 700, Portland, OR 97204


Testimony will be received if offered and admissible.

 4. If you wish to object to the motion, you must, within 14 days of the service date shown in
 paragraph 5 below, file with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or 405 E 8th Ave.
 #2600, Eugene OR 97401: (1) a written response which states the facts upon which you will rely, and
 (2) a certificate showing the response has been served on the U.S. Trustee and the party named in
 paragraph 2 above.

 5. On       12/23/2019        this notice and the motion were served pursuant to FRBP 7004 on the
 debtor(s); any debtor's attorney; any trustee; any trustee's attorney; members of any committee
 elected pursuant to 11 U.S.C. § 705; any creditors' committee chairperson [or, if none, on all creditors
 listed on the list filed pursuant to FRBP 1007(d)]; any creditors' committee attorney; the U.S. Trustee;
 and all affected lienholders whose names and addresses used for service are as follows:
 See Attached List. (The original Service List is attached to the original copy filed with the Court
 only. Creditors may request a copy of the Service List by contacting the undersigned.)




541 (12/1/2018)                                Page 1 of 2


                             Case 19-34517-dwh11             Doc 58   Filed 12/23/19
                   /s/Douglas R. Ricks                                            044026
                     Signature of Moving Party or Attorney                           OSB #

                   4927 NW Front Ave., Portland, OR 97201 -- XX-XXX7146
                     (If debtor is movant) Debtor’s Address & Taxpayer ID#(s) (last 4 digits)




541 (12/1/2018)                   Page 2 of 2


                  Case 19-34517-dwh11           Doc 58   Filed 12/23/19
In re PPV, Inc. - Bky Case No. 19-34517-dwh11;
In re Bravo Environmental NW, Inc. - Bky Case No. 19-34518-dwh11
Service List
Any creditors appearing twice on this list were only sent one mailed copy of the document(s).

Debtor:                                  Archer Separation, Inc.          Farallon Consulting, LLC
                                         Attn: Venkatesh Narayan          Attn: Deb Worden
PPV, Inc.                                1150-1971 Broadway St            975 5th Ave NW
Attn: George Sullivan                    Port Coquitlam, BC               Issaquah, WA 98027
4927 NW Front Ave.                       V3C 0C9, CANADA
Portland, OR 97201                                                        Beckwith & Kuffel
                                         Green Wrench Heavy               Attn: Lee Wardrop
Bravo Environmental NW, Inc.             Equipment, LLC                   1313 S 96th St
Attn: George Sullivan                    Attn: Cory Watson                Seattle, WA 98108
4927 NW Front Ave.                       769 Linn Ave
Portland, OR 97201                       Oregon City, OR 97045            Johnson Controls Security Solu
                                                                          PO Box 371967
PPV, Inc. - 20 Largest Unsecured         Corporate Payment Systems /      Pittsburgh, PA 15250
Creditors:                               ELAN Visa
                                         Attn: Customer Service           Bravo Environmental NW, Inc. - 20
Sussman Shank LLP                        PO Box 790428                    Largest Unsecured Creditors:
Attn: Howard Levine                      St. Louis, MO 63179
1000 SW Broadway, Suite 1400                                              Oldcastle Infrastructure
Portland, OR 97205                       Pape Kenworth                    Attn: Jennett Gallegos
                                         Attn: Jennifer Kriegel           PO Box 742387
City of Portland Water Bureau            PO Box 35144 #5077               Los Angeles, CA 90074
PO Box 4216                              Seattle, WA 98124
Portland, OR 97208                                                        APP Fueling Success
                                         Bezates Construction, Inc.       nka World Fuel Services
Portland Water Bureau                    Attn: George Bezates             Attn: Customer Service
c/o City Attorney's Office               16085 S Ivel Road                PO Box 34600
1221 SW 4th Ave, Rm 430                  Beavercreek, OR 97004            Seattle, WA 98124
Portland OR 97204-0000
                                         Ruan Transport Corporation       Wasco County Landfill
White Summers Caffee & James             Attn: Jimmy Warren               Attn: Nancy Mitchell
Attn: William Caffee                     PO Box 977                       2550 Steel Road
805 SW Broadway, Suite 2440              Des Moines, IA 50304             The Dalles, OR 97058
Portland, OR 97205
                                         SeQuential Biodiesel, LLC        River Country Transport Inc.
Cesco Solutions, Inc.                    Attn: Ken Mayer                  Attn: Kip Templeton
Attn: Abbie Robinson                     PO Box 1774                      2401 W. Main Street, #205
2227 Midway Lane                         Eugene, OR 97440                 Battleground, WA 98604
Bellingham, WA 98226
                                         US Bank Office Eqpt Fin Svc      A & B Properties
Regence Bluecross Blue Shield of         Attn: Customer Service           Attn: Louie Sanfft
Oregon                                   PO Box 790448                    6120 52nd Ave South
PO Box 2597                              St. Louis, MO 63179              Seattle, WA 98118
Portland, OR 97208
                                         PGE                              Topsoils Northwest Inc.
Schwabe, Williamson & Wyatt              Attn: Customer Service           Attn: Dot
1211 SW 5th Ave., Suite 1900             PO Box 4438                      P O Box 1697
Portland, OR 97204                       Portland, OR 97208               Snohomish, WA 98291

McGaughey Erickson                       Specialty Analytical             Snohomish County
Attn: Robert McGaughey                   Attn: Katherine Lynch            Attn: Skip Knutsen
65 SW Yamhill St., Suite 200             9011 SE Jannsen Rd               3000 Rockefeller Ave M/S 610
Portland, OR 97204                       Clackamas, OR 97015              Everett, WA 98201
VIA EMAIL: bob@law7555.com




                             Case 19-34517-dwh11       Doc 58      Filed 12/23/19
In re PPV, Inc. - Bky Case No. 19-34517-dwh11;
In re Bravo Environmental NW, Inc. - Bky Case No. 19-34518-dwh11
Service List
Any creditors appearing twice on this list were only sent one mailed copy of the document(s).

King Co Finance                          Puget Sound Energy                  EBF Partners, LLC
Attn: Cynthia Funai                      BOT-01H                             dba Everest Business Funding
500 4th Ave, Suite 600                   P.O. Box 91269                      Customer Service Dept
Seattle, WA 98104                        Bellevue, WA 98009                  8200 NW 52nd Ter., 2nd Fl
                                                                             Doral, FL 33166
Ditch Witch West
Attn: Steve Jergentz, GM                 Tacoma Screw Products               Libertas Funding, LLC
PO Box 35144 #5077                       Attn: Accounts Receivable           Attn: Randy Saluck, CEO
Seattle, WA 98124                        PO Box 35165                        382 Greenwich Ave, Suite 2
                                         Seattle, WA 98124                   Greenwich, CT 06380
Girard Resources & Recycling
Attn: Kristen                            PPV, Inc. Secured Creditors:        Libertas Funding, LLC
PO Box 14727                                                                 Attn: Randy Saluck, CEO
Mill Creek, WA 98082                     MetaBank, fka                       c/o Jessica Patrovic
                                         Crestmark Bank                      382 Greenwich Ave, Suite 2
Dickson Company                          Attn: Kelly Jonkhans                Greenwich, CT 06380
Attn: Richard Dickson                    PO Box 233756
3315 S. Pine St.                         Chicago, IL 60689                   Libertas Funding, LLC
Tacoma, WA 98409                                                             73 High St, #334
                                         MetaBank, fka                       Buffalo, NY 14203
Miller Nash Graham                       Crestmark Bank
 & Dunn LLP                              Attn: Kelly Jonkhans                Carla Thuney
Attn: Accounts Receivable                5480 Corporate Drive, # 350         4927 NW Front Ave
1110 SW 5th Ave, Suite 3400              Troy , MI 48098                     Portland, OR 97210
Portland, OR 97204
                                         MetaBank, fka                       Carla Thuney
Water Environment Services               Crestmark Bank                      c/o White Summers Caffee
Attn: Customer Service                   c/o Bradley C. Hanson, CEO           & James, LLP
150 Beavercreek Rd #430                  5501 South Broadband Lane           805 SW Broadway, Ste 2440
Oregon City, OR 97045                    Sioux Falls, SD 57108               Portland, OR 97205

LRI Consulting Services Inc              Meta Bank                           Bravo Environmental NW, Inc.,
Attn: D. Barnett                         c/o Thomas Coughlin                 Secured Creditors:
6720 E. Marginal Way S                   Jaffe, Raitt, Heuer & Weiss, P.C.
Broken Arrow, OK 74013                   27777 Franklin Rd, Ste. 2500        MetaBank, fka
                                         Southfield, MI 48034                Crestmark Bank
Contech Engineered Solutions                                                 Attn: Kelly Jonkhans
PO Box 936362                            Retail Capital, LLC                 PO Box 233756
Atlanta, GA 31193                        4026 N Miller Road, Suite 200       Chicago, IL 60689
                                         Scottsdale, AZ 85251
Zonar Systems                                                                MetaBank, fka
Attn: Lissa Taylor                       Retail Capital, LLC                 Crestmark Bank
PO Box 207038                            c/o Joshua Creem                    Attn: Kelly Jonkhans
Dallas, TX 75320                         Registered Agent                    5480 Corporate Drive, # 350
                                         1250 Kirts Blvd, Ste 100            Troy , MI 48098
Arclin                                   Troy, MI 48084
Attn: Tyrone Morato                                                          MetaBank, fka
2301 N Columbia Blvd                     EBF Partners, LLC                   Crestmark Bank
Portland, OR 97217                       dba Everest Business Funding        c/o Bradley C. Hanson, CEO
                                         Customer Service Dept               5501 South Broadband Lane
PRS Group Inc.                           5 West 37th Street, Suite 1100      Sioux Falls, SD 57108
Attn: Gary Smith                         New York, NY 10018
P.O. Box 30959
Tacoma, WA 98421



                              Case 19-34517-dwh11      Doc 58       Filed 12/23/19
In re PPV, Inc. - Bky Case No. 19-34517-dwh11;
In re Bravo Environmental NW, Inc. - Bky Case No. 19-34518-dwh11
Service List
Any creditors appearing twice on this list were only sent one mailed copy of the document(s).

Meta Bank                              Crestmark Equipment Finance, Inc.    Bellridge Capital, LP
c/o Thomas Coughlin                    Attn: Michele Coe                    c/o Leo John Ramunno
Jaffe, Raitt, Heuer & Weiss, P.C.      40950 Woodward Ave., Ste 201         Registered Agent
27777 Franklin Rd, Ste. 2500           Bloomfield Hills, MI 48304           5149 W. Woodmill Dr., Ste. 20
Southfield, MI 48034                                                        Wilmington, DE 19808
                                       Crestmark Equipment Finance, Inc.
Cofactor, LLC                          Corporate Headquarters and        Crossroads Equipment Lease
2711 Centerville Rd #400               East Division Michigan Office       & Finance, LLC
Wilmington, DE 19808                   5480 Corporate Drive, Suite 350   9385 Haven Ave
                                       Troy, Michigan 48098              Rancho Cucamonga, CA 91730
Cofactor LLC
Corporation Service Company            MetaBank, fka                        Crossroads Equipment Lease
Registered Agent                       Crestmark Bank                         & Finance, LLC
251 Little Falls Drive                 Attn: Kelly Jonkhans                 c/o the Prentice-Hall Corporation
Wilmington, DE 19808                   PO Box 233756                          System, Inc.
                                       Chicago, IL 60689                    Registered Agent
Wells Fargo Bank, NA                                                        251 Little Falls Drive
MAC P6101-250                          MetaBank, fka                        Wilmington DE 19808
1300 SW 5th Ave, 25th Fl               Crestmark Bank
Portland, OR 97201                     Attn: Kelly Jonkhans                 U.S. Bank Equipment Finance
                                       5480 Corporate Drive, # 350          1310 Madrid Street
Leonite Capital, LLC                   Troy , MI 48098                      Marshall, MN, 56258
1 Hillcrest Center Dr, Ste 232
Spring Valley, NY 10977                MetaBank, fka                        U.S. Bank Equipment Finance
                                       Crestmark Bank                       c/o Anthony Cracchiolo, CEO &
Bellridge Capital, LLP                 c/o Bradley C. Hanson, CEO           President
c/o Robinson Brog, et al               5501 South Broadband Lane            425 Walnut Street
875 Third Ave 9th Floor                Sioux Falls, SD 57108                Cincinnati, OH 45202
New York, NY 10022
                                       Meta Bank                            Carla Thuney
LIENHOLDERS:                           c/o Thomas Coughlin                  39902 NW 64th Court
                                       Jaffe, Raitt, Heuer & Weiss, P.C.    Woodland, WA 98674
Wells Fargo Bank, NA                   27777 Franklin Rd, Ste. 2500
MAC P6101-250,                         Southfield, MI 48034                 Carla Thuney
1300 SW 5th Ave, 25th Flr                                                   c/o White Summers Caffee
Portland OR 97201                      Leonite Capital LLC                   & James, LLP
                                       1 Hillcrest Center Dr., Ste. 232     805 SW Broadway, Ste 2440
Wells Fargo Bank, NA                   Spring Valley, NY 10977              Portland, OR 97205
c/o John D. Baker, II, CEO
Headquarters                           Leonite Capital LLC                  Electronic Mail:
101 N. Phillips Avenue                 c/o Hinman, Howard & Kattell, LLP,
Sioux Falls, SD 57104                  Attn: Harvey Mervis                  The foregoing was served on all
                                       700 Security Mutual Building         CM/ECF participants through the Court's
Wells Fargo Bank, NA                   80 Exchange Street                   Case Management/ Electronic Case File
Attn: John D. Baker II, CEO            Binghamton, NY 13901                 system.
P.O. Box 63750
San Francisco, CA 94163                Bellridge Capital, LP
                                       c/o Robinson Brog, et al,
Wells Fargo Bank, NA                   875 Third Ave, 9th FI.
Attn: John D. Baker II, CEO            New York, NY 10022
P.O. Box 63710
San Francisco, CA 94163




                              Case 19-34517-dwh11      Doc 58       Filed 12/23/19
      Douglas R. Ricks, OSB #044026
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Debtors-in-Possession




                            IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF OREGON

       In re                                        Case No. 19-34517-dwh11

       PPV, Inc.

                      Debtor-in-Possession
       In re

       Bravo Environmental NW, Inc.,                Case No. 19-34518-dwh11

                                                    MOTION FOR ORDER AUTHORIZING
                                                    USE OF CASH COLLATERAL OF
                                                    DEBTORS-IN-POSSESSION,
                                                    CONTINUED USE OF EXISTING LINE
                                                    OF CREDIT, AND GRANTING
                      Debtor-in-Possession.         ADEQUATE PROTECTION

               Debtors-in-Possession, PPV, Inc. (“PPV”) and Bravo Environmental NW, Inc.

      (Proposed Joint Debtor-in-Possession) (“Bravo”), (collectively “Debtors” or “Debtors-in-

      Possession”), pursuant to Sections 105(a) and 363 of the Bankruptcy Code, Bankruptcy

      Rule 4001, and LBR 4001-1.D., move the Court for entry of interim and final orders

      authorizing use of cash collateral as defined by §363(a) of the Bankruptcy Code ("Cash




Page 1 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL            VANDEN BOS & CHAPMAN, LLP
                                                                                         Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING              319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                    Portland, Oregon 97204-2690
                                                                                          (503) 241-4869
                           Case 19-34517-dwh11     Doc 58    Filed 12/23/19
      Collateral") and authorizing continued use of an existing line of credit under §§364(c) and

      (d) of the Bankruptcy Code and, in support, represent and state as follows:

              1.   On December 10, 2019 (the “Petition Date”), Debtors each commenced a

      reorganization case by the filing of a voluntary petition under Chapter 11 of the United

      States Bankruptcy Code.

              2.   Pursuant to §§ 1107 and 1108 of the Code, Debtors are authorized to

      possession of Debtors’ property and to operate and manage Debtors’ business as debtors-

      in-possession.

                                         DEBTORS' BUSINESS

              3.   PPV, Inc. is an Oregon corporation headquartered in Portland, Multnomah

      County, Oregon. PPV operates a wastewater disposal and wastewater transportation

      business.

              4.   Bravo is a foreign corporation licensed to do business in the state of Oregon.

      Bravo is headquartered in the state of Washington. Bravo operates a wastewater disposal

      and wastewater transportation business.

                   PARTIES WITH POTENTIAL INTERESTS IN CASH COLLATERAL

              5.   The following entities ("Lien Creditors") may claim a lien in the Cash Collateral

      based upon the security interest held by the Lien Creditor for the following collateral:

      ///

      ///

      ///

      ///

      ///



Page 2 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL              VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING                319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                      Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                          Case 19-34517-dwh11       Doc 58    Filed 12/23/19
               Lien           Loan No. (last 4     Security      Amount            Debtor and Brief Collateral
              Creditor        digits) / UCC No.      Date         Owing                    Description
       Crestmark, a              91235237          06/.27/17    $1,103,338     Debtor (PPV, Inc.) All assets of
       division of                                                             the Debtor whether now owned
       MetaBank                                                                or hereafter acquired and
                                                                               wherever located.
       Crestmark                 91301409           08/25/17    $2,812,072     Debtors: All assets of Debtor
       Equipment                                                               whether now owned or hereafter
       Finance, a division                                                     acquired and wherever located,
       of MetaBank                                                             including the equipment as
                                                                               listed in the attachment to the
                                                                               Oregon State UCC filing.
       Crestmark, a           2017-178-1058-0       08/18/17    See Above      Debtor (Bravo): All assets of
       division of              (Washington)                                   the Debtor whether now owned
       MetaBank                                                                or hereafter acquired and
                                                                               wherever located.

       Bellridge Capital,        91697120           10/15/18      Approx.  Debtors: All collateral as
       LP                                                       $1,400,000 described on Exhibit A to the
                                                                           attachment of the Oregon State
                                                                           UCC filing.
       Leonite Capital,       2018-290-1614-6       10/17/18     $222,222 Debtor (Bravo): All collateral as
       LLC                      (Washington)                               described on Exhibit A to the
                                                                           attachment of the Washington
                                                                           State UCC filing.
       Bellridge Capital,     2018-297-3206-0       10/24/18    See Above Debtor (Bravo): All collateral as
       LP                       (Washington)                               described on Exhibit A to the
                                                                           attachment of the Washington
                                                                           State UCC filing.
       Crestmark              2017-230-4565-5       08/18/17    See Above Debtor (Bravo): All equipment
       Equipment                (Washington)                               as listed in the attachment to the
       Finance, Inc.                                                       Washington State UCC filing.
       Wells Fargo Bank            2017-            03/23/17       -$0.0-  All collateral as described on
                                 082-6238-1                                Exhibit A to the attachment of
                                (Washington)                               the Washington State UCC
                                                                           filing.


              6.   Other than the Lien Creditors noted above, Debtors are not aware of any parties

      holding an interest in Cash Collateral. The parties below have filed UCC financing

      statements with the Oregon Secretary of State, but Debtors contend none of the parties

      below have an interest in the Cash Collateral:

                      Lien                        Loan No. (last 4          Debtor and Brief Collateral
                     Creditor                     digits) / UCC No.                Description
         US Bank Equipment Finance                   90218674           Debtor (PPV, Inc.) Office Equipment
         US Bank Equipment Finance                   90528482           Debtor (PPV, Inc.) Office Equipment



Page 3 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                     VANDEN BOS & CHAPMAN, LLP
                                                                                                  Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING                       319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                             Portland, Oregon 97204-2690
                                                                                                   (503) 241-4869
                             Case 19-34517-dwh11        Doc 58        Filed 12/23/19
                          Lien                  Loan No. (last 4          Debtor and Brief Collateral
                       Creditor                 digits) / UCC No.                 Description
         QL Titling Trust, Ltd.                    91479486           Debtor (PPV, Inc.): X-VAC X-13
                                                                      SN#XV-5680 (X-13 HYDRO-
                                                                      EXCAVATOR SYSTEM MOUNTED
                                                                      ON 2019 PETERBILT 567 TRUCK
                                                                      CHASSIS -
                                                                      1NPCX4TX4KD496871)
         Carla Thuney                              91815744           Debtor (PPV, Inc.): Promissory Note
         US Bank Equipment Finance                                    Debtor (PPV, Inc.): Office Equipment
         Crossroads Equipment Lease &           2016-266-1972-4       Debtor (Bravo) Equipment
         Finance, LLC                             (Washington)
         Crossroads Equipment Lease &           2016-266-2008-9       Debtor (Bravo): 1) NEW 2017
         Finance, LLC                             (Washington)        PETERBILT 567 TRUCK VIN
                                                                      1NPCX4TX3HD432751 WITH 15
                                                                      CUBIC YARD DEBRIS
                                                                      TANK 1700 GALLLON WATER
                                                                      TANK FRONT MOUNTED
                                                                      ROTATING HOSE REEL -
                                                                      AQUATECH F15 SERIAL NUMBER
                                                                      AXXXXXXXX; and (1) NEW 2017
                                                                      PETERBILT 348 TRUCK VIN
                                                                      2NP3XJ0X9HM432752 WITH HI-
                                                                      VAC CORPORATION X-VAC X-8
                                                                      HYDRO EXCAVATION SYSTEM -
                                                                      SERIAL NUMBER XV-5557
         Cofactor, LLC                             91455426           Debtors: All personal property now
                                                                      owned or hereafter acquired,
                                                                      including but not limited to all
                                                                      machinery, equipment, inventory,
                                                                      account receivables, books and
                                                                      records, furniture, fixtures, general
                                                                      intangibles.
         Corporation Service Company, as           91459464           Debtor (PPV, Inc.): Security interest
         representative                                               in and to all of Merchant's present
                                                                      and future accounts, chattel paper,
                                                                      deposit accounts, personal property,
                                                                      assets and fixtures, general
                                                                      intangibles, instruments, equipment,
                                                                      inventory wherever located, and
                                                                      proceeds now or hereafter owned or
                                                                      acquired by Merchant.

              7.   Other than the Lien Creditors noted above, Debtors are not aware of any parties

      holding an interest in Cash Collateral.

              8.   To preserve the value of Debtors’ businesses as a going concern, Debtors

      require the use of the cash generated from Debtors’ businesses to maintain and continue its

Page 4 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                   VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING                     319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                           Portland, Oregon 97204-2690
                                                                                                 (503) 241-4869
                          Case 19-34517-dwh11         Doc 58        Filed 12/23/19
      current line of credit with Crestmark, a division of MetaBank, as successor to Crestmark

      Bank, and Crestmark Equipment Finance, a division of MetaBank (“Crestmark)”, which is

      used daily to pay Debtors’ operating expenses. Terminating use of the line of credit would

      create interruption and delay in the Debtors’ cash flow, as its cash on hand is insufficient to

      meet the Debtors’ cash needs.

              1.   Debtors have reached an agreement with Crestmark on preliminary authority to

      use cash collateral and obtain credit under the current line of credit. Cash Collateral will be

      deposited into the Debtors’ Lockbox Account with Crestmark and, in turn, Crestmark will

      continue to make advances under the current line of credit to fund the Debtors’ operations.

      Cash Collateral on deposit in the Lockbox Account will be used to cover such advances,

      with interest payments as adequate protection.

              2.   In order to avoid immediate and irreparable harm, Debtors require the use of

      Cash Collateral and to obtain credit for the payment of operating expenses. Debtors

      propose to use credit advances/Cash Collateral of $1,345,525 on the terms set forth in the

      proposed Preliminary Order Authorizing Use of Cash Collateral and Line of Credit attached

      hereto as Exhibit A. Debtors' projected operating expense budget through January 10,

      2020 is attached to Exhibit A marked Exhibit 1 (the “Budget”). Such Cash Collateral

      includes, but is not limited to, any uncashed checks made payable to the Debtors and cash

      collateral in possession of a Lien Creditor or an agent for a Lien Creditor on the Petition

      Date.

              3.   In order to maintain operations pending the submission of a plan of

      reorganization, Debtors require the use of Cash Collateral and to obtain credit for the

      payment of operating expenses. Debtors propose to use credit advances/Cash Collateral of


Page 5 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL              VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING                319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                      Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                          Case 19-34517-dwh11       Doc 58     Filed 12/23/19
      $4,075,226 on the terms set forth in the proposed Final Order Authorizing Use of Cash

      Collateral and Line of Credit attached hereto as Exhibit B. Debtors' projected operating

      expense budget through May 31, 2020 is attached to Exhibit B marked Exhibit 1 (also the

      “Budget”). Such Cash Collateral includes, but is not limited to, any uncashed checks made

      payable to the Debtors and cash collateral in possession of a Lien Creditor or an agent for a

      Lien Creditor on the Petition Date.

              4.   Debtors have made reasonable efforts to secure alternative financing. Debtors

      are unable, pursuant to §364(a) or (b), to obtain unsecured credit allowable under

      §503(b)(1) as an administrative expense. Outside of its agreement with Crestmark, Debtors

      are unable to obtain necessary financial accommodations for the expenses shown in

      Exhibit 1 from any source.

              5.   Allowing Debtors to use Cash Collateral and the Line of Credit on the terms set

      forth in the proposed Preliminary Order Authorizing Use of Cash Collateral and Line of

      Credit attached hereto as Exhibit A and the proposed Final Order Authorizing Use of Cash

      Collateral and Line of Credit attached hereto as Exhibit B will maximize the value of the

      Debtors’ assets for the estate, will increase the probability of successful reorganization, and

      is in the best interests of the creditors and this estate.

              6.   Without the use of Cash Collateral and the Line of Credit, Debtors have

      insufficient funds to meet Debtors’ expenses as itemized in Exhibit 1. Debtors have an

      immediate need for Cash Collateral and the Line of Credit to pay Debtors’ operating

      expenses, including payments for payroll, rent, supplies and materials, maintenance costs,

      utilities, deposits to utilities as needed under 11 U.S.C. §366, and make adequate protection

      payments, all of which will preserve the value of Debtors’ business.



Page 6 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                  VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING                    319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                          Portland, Oregon 97204-2690
                                                                                                (503) 241-4869
                           Case 19-34517-dwh11        Doc 58       Filed 12/23/19
              7.   The proposed orders on this motion contain a provision allowing Crestmark a

      priming lien under §364(c) in consideration for post-petition advances under its Line of

      Credit with the Debtors. Aside from such provision, the proposed orders on this motion do

      not contain any of the "disfavored provisions" listed in LBF #541.5.

               PROPOSED TERMS OF CASH COLLATERAL/OBTAIN CREDIT ORDER

              8.   Debtors further propose that Debtors’ authority to use Cash Collateral and to

      obtain credit be limited to the cumulative amounts and uses as set forth in the Budget;

      provided however, that Debtors may make expenditures in excess of the amounts specified

      in the Budget subject to the limitation that the budget variance shall not exceed ten percent

      (10%) of any line item expenditures under the Budget for that Budget period.

                                PROPOSED ADEQUATE PROTECTION

              9.   Notwithstanding anything to the contrary contained in Section 552(a) of the

      Code, as adequate protection for, and to secure payment of, an amount equal to the

      aggregate diminution (from the Petition Date) in the value of the property of Debtors to

      which any of the liens of the parties identified in paragraph 5 herein shall have attached,

      and as security for and an inducement to said parties to permit use of Cash Collateral and

      to obtain credit, Debtors propose to grant to each of them the following protection:

                    a. A replacement lien on all of the post-petition property of the same nature

                        and kind in which each of them has a pre-petition line or security interest.

                        The replacement liens shall have the same relative priority vis-a-vis one

                        another as existed on the petition date with respect to the original liens.

                    b. Debtors shall timely perform and complete all actions necessary and

                        appropriate to protect Lien Creditors' collateral against diminution in value.



Page 7 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL              VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING                319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                      Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                          Case 19-34517-dwh11       Doc 58    Filed 12/23/19
                    c.   Debtors have also agreed to certain additional adequate protection to

                         Crestmark as outlined on the Appendix to Exhibit A, including adequate

                         protection payments, reporting requirements,

                    d. Subject to Debtors’ sole discretion, or if subsequently ordered by the Court

                         after notice and hearing, to commence making monthly payments of

                         interest only, calculated at the then applicable non-default rates, to each

                         Lien Creditor, beginning not later than the date that is 90 days after entry

                         of the Order for Relief, based on the value of each respective Lien

                         Creditor's interest in their respective collateral.

              10. In addition, the Lien Creditors enjoy a sufficient equity cushion to supply

      adequate protection for their interests. Based on the most recent liquidation values of the

      collateral, the Lien Creditors enjoy an equity cushion of 11.69% which is likely understated

      in light of the additional collateral value in a market sale plus the values of the Debtors’

      intangible assets. A significant equity cushion is in and of itself sufficient adequate

      protection to support a debtor's request or use of cash collateral. See In re Mellor, 734 F2d

      1396 (9th Cir, 1984) where the Court implied that an equity cushion of 10% is sufficient to

      adequately protect a secured creditor for use of the secured creditor’s cash collateral.

      Relying on Mellor, the Ninth Circuit Appellate Panel has found that adequate protection

      existed where an 11.45% equity cushion existed: See In re Boulders on the River, Inc., 164

      B.R. 99 (9th Cir. B.A.P. 1994). The equity cushion here exceeds the Mellor standard for an

      equity cushion. Therefore, the Lien Creditors are adequately protected.




Page 8 of 9   MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL                 VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
              OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING                   319 SW Washington Street, Suite 520
              LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                         Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                          Case 19-34517-dwh11         Doc 58     Filed 12/23/19
                                                 NOTICE
              11. No creditors' committee under §1102 of the Code has yet been appointed by the

      U.S. Trustee, but Debtors have given notice, as required by Bankruptcy Rule 4001, of this

      motion or pending requisite notice of such motion.

              WHEREFORE, Debtors move for the following:

              1.   Setting a preliminary hearing on this motion upon such notice as the Court may

      direct pursuant to Bankruptcy Rule 4001(b)(3) to authorize the expenditures set forth on

      Exhibit 1 to the Proposed Preliminary Order;

              2.   Setting a final hearing on this motion upon such notice as the Court may direct

      pursuant to Bankruptcy Rule 4001(b)(3) to authorize the expenditures set forth on Exhibit 1

      to Proposed Final Order;

              3.   Entry of the Preliminary Order Authorizing the Use of Cash Collateral on the

      terms set forth in Exhibit A attached hereto and Granting Adequate Protection; and

              4.   Entry of the Final Order Authorizing the Use of Cash Collateral on the terms set

      forth in Exhibit B attached hereto and Granting Adequate Protection.

                                               VANDEN BOS & CHAPMAN, LLP


                                               By:/s/Douglas R. Ricks
                                                  Douglas R. Ricks, OSB #044026
                                                  Of Attorneys for Debtors-in-Possession




Page 9 of 9    MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL            VANDEN BOS & CHAPMAN, LLP
                                                                                         Attorneys at Law
               OF DEBTORS-IN-POSSESSION, CONTINUED USE OF EXISTING              319 SW Washington Street, Suite 520
               LINE OF CREDIT, AND GRANTING ADEQUATE PROTECTION                    Portland, Oregon 97204-2690
                                                                                          (503) 241-4869
                          Case 19-34517-dwh11       Doc 58   Filed 12/23/19
                                 IN THE UNITED STATES BANKRUPTCY COURT

                                         FOR THE DISTRICT OF OREGON

             In re                                         Case No. 19-34517-dwh11

             PPV, Inc.

                            Debtor-in-Possession
             In re

             Bravo Environmental NW, Inc.,                 Case No. 19-34518-dwh11

                                                           PROPOSED PRELIMINARY ORDER
                                                           AUTHORIZING USE OF CASH
                                                           COLLATERAL, CONTINUED USE OF
                                                           EXISTING LINE OF CREDIT, AND
                            Debtor-in-Possession.          GRANTING ADEQUATE PROTECTION

                     THIS MATTER came before the Court on December 12, 2019 on the Motion of

            Debtors-in-Possession, PPV, Inc. and Bravo Environmental NW, Inc., (collectively “Debtors”

            or “Debtors-in-Possession”), for interim authority to use cash collateral, to obtain credit

            under an existing line of credit, and to grant adequate protection, due and adequate notice

            under the circumstances having been given, and the Court having heard the

            representations and argument of counsel, and being otherwise fully advised,

     Page 1 of 10    PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                  VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND             319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                             Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX A - Pg 1 of 22
                                Case 19-34517-dwh11        Doc 58    Filed 12/23/19
                    The Court finds that:

                    A.    On December 10, 2019 (the "Petition Date"), Debtors filed a voluntary petition

            for relief under Chapter 11 of the Bankruptcy Code (the "Code"). The Debtors continue in

            possession of Debtors’ property and management of Debtors’ businesses as Debtors-in-

            possession, in accordance with 11 U.S.C. §§ 1107 and 1108. No trustee or examiner has

            been appointed. The Court has jurisdiction over this case under 28 U.S.C. §§ 157 and

            1334. Venue of this case is properly in this District under 28 U.S.C. §§ 1408 and 1409.

            This matter is a core proceeding under 28 U.S.C. §157(b), 11 U.S.C. §§ 105(a) and 363 of

            the Code, FRBP 4001 and LBR 4001-1.D.

                    B.    Without the use of Cash Collateral and the Line of Credit, Debtors assert they

            have insufficient funds to meet their expenses and other payments set forth in the Budget.

            Debtors assert there is an immediate need to use Cash Collateral and the Line of Credit to

            pay Debtors’ payroll and other operating expenses and to preserve the value of Debtors’

            business.

                    C.    Debtors assert they will suffer immediate and irreparable harm if Debtors are

            not permitted to use and borrow up to $1,345,525 for the period covering December 10,

            2019 through and including January 10, 2020 in the amount and for the purposes set forth

            in the Budget, to meet Debtors’ necessary and ordinary course post-petition operating

            expenses prior to the time prescribed by FRBP 4001(b)(2) for a final hearing for authority to

            use Cash Collateral and to obtain credit.

                    D.    Debtors assert that the following creditors, (the “Lien Creditors”), appear to

            have security interest/liens upon the Cash Collateral as of the petition date:




     Page 2 of 10    PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                 VANDEN BOS & CHAPMAN, LLP
                                                                                                      Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND               319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                               Portland, Oregon 97204-2690
                                                                                                       (503) 241-4869

EX A - Pg 2 of 22
                                Case 19-34517-dwh11       Doc 58    Filed 12/23/19
                     Lien           Loan No. (last 4     Security      Amount            Debtor and Brief Collateral
                    Creditor        digits) / UCC No.      Date         Owing                    Description
             Crestmark, a              91235237          06/.27/17    $1,103,338     Debtor (PPV, Inc.) All assets of
             division of                                                             the Debtor whether now owned
             MetaBank                                                                or hereafter acquired and
                                                                                     wherever located.
             Crestmark                 91301409           08/25/17    $2,812,072     Debtors: All assets of Debtor
             Equipment                                                               whether now owned or hereafter
             Finance, a division                                                     acquired and wherever located,
             of MetaBank                                                             including the equipment as
                                                                                     listed in the attachment to the
                                                                                     Oregon State UCC filing.
             Crestmark, a           2017-178-1058-0       08/18/17    See Above      Debtor (Bravo): All assets of
             division of              (Washington)                                   the Debtor whether now owned
             MetaBank                                                                or hereafter acquired and
                                                                                     wherever located.
             Bellridge Capital,        91697120           10/15/18     Approx.       Debtors: All collateral as
             LP                                                       $1,400,000     described on Exhibit A to the
                                                                                     attachment of the Oregon State
                                                                                     UCC filing.
             Leonite Capital,       2018-290-1614-6       10/17/18     $222,222      Debtor (Bravo): All collateral as
             LLC                      (Washington)                                   described on Exhibit A to the
                                                                                     attachment of the Washington
                                                                                     State UCC filing.
             Bellridge Capital,     2018-297-3206-0       10/24/18    See Above      Debtor (Bravo): All collateral as
             LP                       (Washington)                                   described on Exhibit A to the
                                                                                     attachment of the Washington
                                                                                     State UCC filing.
             Crestmark              2017-230-4565-5       08/18/17    See Above      Debtor (Bravo): All equipment
             Equipment                (Washington)                                   as listed in the attachment to the
             Finance, Inc.                                                           Washington State UCC filing.
             Wells Fargo Bank            2017-            03/23/17      -$0.0-       All collateral as described on
                                       082-6238-1                                    Exhibit A to the attachment of
                                      (Washington)                                   the Washington State UCC
                                                                                     filing.


                    E.      Other than the Lien Creditors noted above, Debtors are not aware of any

            parties holding an interest in Cash Collateral. The parties below have filed UCC financing

            statements with the Oregon Secretary of State, but Debtors contend none of the parties

            below have an interest in the Cash Collateral:

                                Lien                    Loan No. (last 4          Debtor and Brief Collateral
                             Creditor                   digits) / UCC No.                Description
               US Bank Equipment Finance                   90218674           Debtor (PPV, Inc.) Office Equipment
               US Bank Equipment Finance                   90528482           Debtor (PPV, Inc.) Office Equipment
               QL Titling Trust, Ltd.                      91479486           Debtor (PPV, Inc.): X-VAC X-13
                                                                              SN#XV-5680 (X-13 HYDRO-
     Page 3 of 10   PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                         VANDEN BOS & CHAPMAN, LLP
                                                                                                           Attorneys at Law
                    COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND                     319 SW Washington Street, Suite 520
                    GRANTING ADEQUATE PROTECTION                                                     Portland, Oregon 97204-2690
                                                                                                            (503) 241-4869

EX A - Pg 3 of 22
                                   Case 19-34517-dwh11        Doc 58        Filed 12/23/19
                             Lien                  Loan No. (last 4          Debtor and Brief Collateral
                            Creditor               digits) / UCC No.                 Description
                                                                         EXCAVATOR SYSTEM MOUNTED
                                                                         ON 2019 PETERBILT 567 TRUCK
                                                                         CHASSIS -
                                                                         1NPCX4TX4KD496871)
               Carla Thuney                           91815744           Debtor (PPV, Inc.): Promissory Note
               US Bank Equipment Finance                                 Debtor (PPV, Inc.): Office Equipment
               Crossroads Equipment Lease &        2016-266-1972-4       Debtor (Bravo) Equipment
               Finance, LLC                          (Washington)
               Crossroads Equipment Lease &        2016-266-2008-9       Debtor (Bravo): 1) NEW 2017
               Finance, LLC                          (Washington)        PETERBILT 567 TRUCK VIN
                                                                         1NPCX4TX3HD432751 WITH 15
                                                                         CUBIC YARD DEBRIS
                                                                         TANK 1700 GALLLON WATER
                                                                         TANK FRONT MOUNTED
                                                                         ROTATING HOSE REEL -
                                                                         AQUATECH F15 SERIAL NUMBER
                                                                         AXXXXXXXX; and (1) NEW 2017
                                                                         PETERBILT 348 TRUCK VIN
                                                                         2NP3XJ0X9HM432752 WITH HI-
                                                                         VAC CORPORATION X-VAC X-8
                                                                         HYDRO EXCAVATION SYSTEM -
                                                                         SERIAL NUMBER XV-5557


            NOW, THEREFORE, it is ORDERED as follows:

                    1.    Debtors are authorized to use Cash Collateral and the Line of Credit not to

            exceed $1,345,525 for the period covering December 10, 2019 through and including

            January 10, 2020 (the “Budget Period”), for the purposes specified in the Budget attached

            hereto as Exhibit 1. Debtors’ authority to use Cash Collateral and the Line of Credit is

            limited to the cumulative amounts and uses of Cash Collateral as set forth in the Budget;

            provided however, that Debtors may make expenditures in excess of the amounts specified

            in the Budget subject to the limitation that the budget variance shall not exceed ten percent

            (10%) of any line item expenditures under the Budget for the Budget Period.

                    2.    Notwithstanding anything to the contrary contained in 11 U.S.C. §552(a), as

            adequate protection for, and to secure payment of, an amount equal to the diminution in the


     Page 4 of 10    PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                   VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND              319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                              Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869

EX A - Pg 4 of 22
                               Case 19-34517-dwh11       Doc 58        Filed 12/23/19
            value, if any, of Lien Creditors’ collateral arising from Debtors’ use of the Cash Collateral

            post-petition, the Lien Creditors are each granted the following adequate protection:

                          a)     A perfected lien and security interest on all property, whether now

                                 owned or hereafter acquired by Debtors of the same nature and kind as

                                 secured by the claim of the Lien Creditor on the Petition Date (the

                                 “Replacement Lien”); provided, however, that such Replacement Lien

                                 shall not attach to avoidance or recovery actions of Debtors’ estate

                                 under Chapter 5 of the Code; and provided, further, that such

                                 Replacement Lien shall be subject to all valid, properly perfected and

                                 enforceable liens and interests that existed as of the Petition Date (such

                                 property on which the Replacement Lien shall attach being referred to

                                 herein as the "Replacement Collateral").

                          b)     The interests of the Lien Creditors in the Replacement Collateral shall

                                 have the same relative priorities as the liens held by them as of the

                                 Petition Date.

                          c)     Debtors shall timely perform and complete all actions necessary and

                                 appropriate to protect the Cash Collateral against diminution in value.

                          d)     The Replacement Lien on the Replacement Collateral shall be

                                 perfected and enforceable upon entry of this Order without regard to

                                 whether such Replacement Lien is perfected under applicable non-

                                 bankruptcy law.

                          e)     The Replacement Lien shall be in addition to all other liens and security

                                 interests securing the secured claims of the Lien Creditors in existence


     Page 5 of 10   PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                   VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                    COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND              319 SW Washington Street, Suite 520
                    GRANTING ADEQUATE PROTECTION                                              Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX A - Pg 5 of 22
                                Case 19-34517-dwh11        Doc 58    Filed 12/23/19
                               on the Petition Date. Nothing in the Order shall abridge or limit Lien

                               Creditors’ security interests in proceeds, products or profits to extent

                               provided under Section 552 of the Bankruptcy Code.

                         f)    Debtors shall keep Lien Creditors’ collateral and Replacement

                               Collateral free and clear of all other liens, encumbrances and security

                               interests, other than those in existence on the Petition Date, and shall

                               pay when due all taxes, levies and charges arising or accruing from and

                               after the Petition Date.

                         g)    Upon reasonable prior notice, Debtors shall allow Lien Creditors access

                               during normal business hours to Debtors’ premises to inspect or

                               appraise their collateral.

                         h)    If, notwithstanding the adequate protection provided by the terms of this

                               Order, any of the Lien Creditors has a claim allowable under 11 U.S.C.

                               §507(a)(2) arising from the stay of action against property of Debtors

                               under 11 U.S.C. §362, from the use, sale or lease of such property

                               under 11 U.S.C. §363, or from the granting of the replacement lien

                               granted herein, then such Lien Creditor’s claim under 11 U.S.C.

                               §507(a)(2) shall have priority over every other claim under such

                               subsection as provided by 11 U.S.C. §507(b).

                         i)    As to Crestmark, a division of MetaBank, as successor to Crestmark

                               Bank, and Crestmark Equipment Finance, a division of MetaBank, as

                               successor Crestmark Equipment Finance, Inc. (collectively,

                               “Crestmark”), such additional terms and adequate protection as outlined


     Page 6 of 10   PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                 VANDEN BOS & CHAPMAN, LLP
                                                                                                  Attorneys at Law
                    COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND            319 SW Washington Street, Suite 520
                    GRANTING ADEQUATE PROTECTION                                            Portland, Oregon 97204-2690
                                                                                                   (503) 241-4869

EX A - Pg 6 of 22
                              Case 19-34517-dwh11           Doc 58   Filed 12/23/19
                                  on Appendix A attached hereto and incorporated herein by reference,

                                  and to the extent there are any inconsistencies the terms of Appendix A

                                  shall control.

                    3.    This Order shall be deemed to constitute a security agreement under the

            applicable provisions of the Uniform Commercial Code (“UCC”) in effect in states where the

            Debtors (a) are domiciled, (b) operate their business, and (c) maintain their principal place

            of business. The Replacement Lien granted hereby shall be a valid, perfected and

            enforceable security interest and lien on the property of the Debtors and the Debtors’ estate

            without further filing or recording of any document or instrument or any other action, but only

            to the extent of the enforceability of Lien Creditors’ security interests in the Prepetition

            Collateral. Notwithstanding the foregoing, the Debtors are authorized and directed to

            execute and deliver to Lien Creditor(s) such financing statements, instruments and other

            documents as Lien Creditor(s) may deem necessary or desirable from time to time. To the

            extent necessary, the automatic stay in effect pursuant to 11 U.S.C. § 362 is hereby

            modified and lifted to permit the granting of the Replacement Lien as set forth herein.

                    4.    Nothing in this Order shall be construed to (a) prejudice a right of any party in

            interest (including Debtors) to contest the validity, priority or extent of the liens or security

            interests of any party in any collateral or in the proceeds thereof, as of, on or after the

            Petition Date; (b) grant a security interest in the debtor-in-possession or trustee's avoidance

            powers; (c) convert any pre-petition obligations into post-petition obligations; (d) require

            payment of any obligations on confirmation of a plan of reorganization; (e) alter, improve,

            limit or impair the rights, if any, of parties claiming to have rights of reclamation against




     Page 7 of 10    PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                     VANDEN BOS & CHAPMAN, LLP
                                                                                                       Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND                319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                                Portland, Oregon 97204-2690
                                                                                                        (503) 241-4869

EX A - Pg 7 of 22
                                 Case 19-34517-dwh11        Doc 58     Filed 12/23/19
            Debtors, or Debtors’ assets or (f) enhance the secured position of any creditor as of the

            Petition Date.

                    5.    Debtors are authorized to execute and deliver to the Lien Creditors such

            instruments considered by them to be necessary or desirable to perfect the security

            interests and liens given to them herein, and said parties are authorized to receive, file, and

            record the same.

                    6.    Absent further Order of the Court, Debtors’ authority to use cash collateral and

            to obtain credit shall terminate at 5:00 pm upon January 10, 2020 or the occurrence of any

            of the following: (a) the violation of the any of the terms of this Order, (b) the entry of an

            Order converting this case to a case under Chapter 7 of the Bankruptcy Code, (c) the

            termination, lapse, expiration or reduction of insurance coverage on Lien Creditors’

            collateral for any reason, or (d) the appointment of a trustee in this case.

                    7.    Nothing contained in this Order shall constitute a determination as to the

            amount, validity or priority of any pre-petition obligation, security interest or lien and all rights

            or parties in interest to claim that any pre-petition lien or security interest in Debtors’

            property is unperfected, unenforceable, invalid or voidable, are reserved. Additionally,

            nothing in this Order shall constitute an admission or acknowledgment by Debtors that any

            party has a valid or perfected lien in the cash of Debtors now existing or subsequently

            received, and the references herein to "Cash Collateral" is without prejudice to all rights,

            defenses and claims of Debtors to contend that any party does not have a perfected lien or

            security interest in such cash.

                    8.    The provisions hereof and the effect of any actions taken hereunder shall

            survive issuance and entry of any order: (a) confirming any plan of reorganization or


     Page 8 of 10    PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                     VANDEN BOS & CHAPMAN, LLP
                                                                                                       Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND                319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                                Portland, Oregon 97204-2690
                                                                                                        (503) 241-4869

EX A - Pg 8 of 22
                                 Case 19-34517-dwh11         Doc 58    Filed 12/23/19
            liquidation; (b) appointing a trustee or examiner for the Debtors; (c) converting Debtors’

            cases to one under Chapter 7 of the Code; or (d) dismissing Debtors’ cases. The priorities,

            liens and security interests granted herein shall continue in these or any superseding cases

            under the Code, and any such liens and security interests shall maintain their priority as

            provided herein until satisfied and discharged subject to the Code.

                    9.    In the event any or all of the provisions of this Order are hereafter modified,

            amended or vacated by a subsequent order of this or any other court, no such modification,

            amendment or vacation shall affect the validity and enforceability of any lien or priority

            authorized or created hereby. Notwithstanding any such modification, amendment or

            vacation, any claim granted hereunder arising prior to the effective date of such

            modification, amendment or vacation shall be governed in all respects by the original

            provisions of this Order.

                    10.   This Order does not grant authority to the Debtors to pay any pre-petition

            obligation, expense, or debt or to pay any administrative expense claims under Section

            503(b)(9). Debtors may only pay such claims upon further order of this Court after the filing

            of an appropriate motion and notice of the same.

                    11.   The final hearing on Debtors’ Motion shall be held in Courtroom ___ of the

            United States Bankruptcy Court for the District of Oregon, 1050 SW Sixth Avenue, #700,

            Portland, Oregon 97204, on the ____ day of December, 2019 at ___:___ __.m.

                    12.   A copy of this Order and Notice of the final hearing on Debtors’ Motion shall be

            served within two (2) business days of entry of this Order pursuant to FRBP 7004 upon: (a)

            Debtors’ 20 largest unsecured creditors; (b) any known creditors claiming a security interest

            in or lien on Cash Collateral; (c) the U.S. Trustee; and (d) all persons who have requested


     Page 9 of 10    PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                  VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND             319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                             Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869

EX A - Pg 9 of 22
                                Case 19-34517-dwh11        Doc 58    Filed 12/23/19
            notice pursuant to Bankruptcy Rule 2002. Objections, if any, to the relief requested in the

            motion shall be in writing, shall state the name of the objecting party and the nature of the

            claim or interest of such party, shall state with particularity the reasons for the objections to

            the relief requested, and shall be served upon counsel for Debtors, Vanden Bos &

            Chapman, LLP, Attn: Douglas R. Ricks, 319 SW Washington St., Ste. 520, Portland,

            Oregon 97204 and by e-mail to (i) Douglas R. Ricks, Counsel for the Debtor, at

            doug@vbcattorneys.com, and (ii) Thomas E. Coughlin, Counsel for Crestmark, at

            tcoughlin@jaffelaw.com, and filed, together with proof of service, with the Court no later

            than the deadline provided in the Notice (LBF 541.1) which accompanies this Order when

            served

                                                           ###

            PRESENTED BY:

            VANDEN BOS & CHAPMAN, LLP                         First Class Mail:

                                                              See Attached List. (The original Service
            By:/s/Douglas R. Ricks                            List is attached to the original copy filed
               Douglas R. Ricks, OSB #044026                  with the Court only. Creditors may request
               Of Attorneys for Debtors-in-Possession         a copy of the Service List by contacting the
                                                              undersigned.)

            LBR 9021-1 CERTIFICATION
            I certify that I have complied with the           Electronic Mail:
            requirement of LBR 9021-1(a); Order was
            attached to Motion.].                             The foregoing was served on all CM/ECF
                                                              participants through the Court's Case
                                                              Management/Electronic Case File system
            By:/s/Douglas R. Ricks
               Douglas R. Ricks, OSB #044026




     Page 10 of 10   PROPOSED PRELIMINARY ORDER AUTHORIZING USE OF CASH                   VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND              319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                              Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869

EX A - Pg 10 of 22
                                Case 19-34517-dwh11        Doc 58     Filed 12/23/19
                                                                                                       PPV, Inc.
                                                                                             Bravo Environmental NW, Inc.
                                                                                                Cash Collateral Budget

                  PPV & Bravo Consolidated              Five Week forecast from 12/9/2019 to 1/10/2020                                    Five month Forecast from 1/13/2020 to 5/31/2020
                                                   1             2             3             4            5




EX A - Pg 11 of 22
                                              Week ending Week ending Week ending Week ending Week ending            Interim      Remaining    Month of      Month of     Month of      Month of           Final
                                               December      December      December      January       January      Authority       Part of    February       March        April         May             Authority




EXHIBIT 1 -Page 1 of 4
                                                 13th          20th           27th          3rd          10th         Total        January       2020         2020         2020          2020              Total
                  Beginning Cash Balance          67,178       154,798        189,799      243,625       228,760                     238,882     149,641       25,437      202,215       304,172

          Income
             Vacuum Service Income                116,591      102,017        72,869      143,212       125,311        560,001       89,508      229,026       418,962       396,861          433,058     1,567,415
             CCTV Income                            9,450        8,269         5,906       13,723        12,008         49,356        8,577       19,050        42,235        28,674           27,618       126,154
             CCTV Laterial Insp. Income             2,348        2,055         1,468            21            18         5,910            13         -             -             263              105           381
             Transportation Income                  7,788        6,815         4,868       19,822        17,345         56,637       12,389       21,807        34,578        38,848           28,204       135,826
             Tanker Income                         17,659       15,452        11,037       16,085        14,074         74,307       10,053       35,644        42,666        51,608           36,946       176,916
             Hook Truck Income                      2,072        1,813         1,295          617           540          6,337          386        1,724         5,457         5,449            6,072        19,088
             Fuel Surcharge Income                  2,138        1,871         1,336          -             -            5,346          -          1,974           (17)          -                (26)        1,931
             Industrial Waste Water Income         76,909       67,295        48,068      102,099        89,336        383,708       63,812      223,251       269,363       309,227          281,210     1,146,863
             Chemical Toilet Income                 1,582        1,384           989          -             -            3,955          -            -             -             -              3,835         3,835
             Septic Income                          1,625        1,422         1,016        1,525         1,415          7,004        1,600        1,800         2,841         7,879            9,610        23,729
             Industrial Sludge/Solids Incom        23,318       20,403        14,574       30,970        27,099        116,365       19,357       83,027       122,687       125,840           79,583       430,494
             Industrial Coolant Income              2,494        2,182         1,558        5,642         4,937         16,812        3,526       12,687        14,083         3,969            8,884        43,149
             Project Management Income                659          576           412          499           436          2,582          312          200         3,718           100            1,421         5,751
             Labor Income                           6,632        5,803         4,145       15,863        13,880         46,324        9,914       22,930        31,384        29,504           27,828       121,560
             Labor - OT Revenue                     6,038        5,283         3,774        5,686         4,975         25,756        3,554        6,745        20,536        15,989           23,510        70,333
             Other Plant Income                         25           22            15           40            35           136            25           9             55            68               89          247
             Utility Locate/Monitor                 5,155        4,510         3,222        3,849         3,368         20,104        2,406        3,707        11,264         7,246           11,062        35,684
             InfraMarker Income                       -            -             -              42            37             79           26         -           1,969           -                -           1,995
             Disposal Income                       24,117       21,103        15,073       18,239        15,959         94,492       11,400       23,033        49,902        52,494           55,868       192,696
             Material Income                        2,427        2,124         1,517        3,255         2,849         12,172        2,035        4,760        10,745         9,753            8,820        36,113
             Sub Contractor Income                  1,690        1,479         1,056        2,502         2,189          8,917        1,564          803        12,166             47           9,403        23,983
             Bravo Owned Rental Income              1,919        1,679         1,200        4,290         3,754         12,841        2,681        3,302        16,480         4,741            6,431        33,635
             Rental Equipment Income                  -            -             -          4,557         3,987          8,544        2,848        9,765         6,459         2,980            5,724        27,775
             Professional Services                    -            -             -            -             -              -            -            -             378           -              1,911         2,289
             Customer Discounts                       (20)         (17)          (12)        (215)         (188)          (453)        (135)        (331)         (718)      (16,754)            (122)      (18,059)
          Cash Receipts                           312,617      273,540       195,386      392,323       343,363      1,517,230      245,849      704,912     1,117,192     1,074,785        1,067,042     4,209,781

          Direct Job Expenses
             Labor-Regular Time                    24,638       21,558        15,399       36,020        31,518       129,134         22,513       58,478       84,284        91,227         101,442       357,944
             Labor-Overtime                         8,021        7,019         5,013        8,719         7,629        36,401          5,449       12,318       24,030        30,501          35,711       108,008
             Plant Labor-Regular                    5,984        5,236         3,740        9,561         8,366        32,888          5,976       21,963       21,889        23,021          25,004        97,852
             Plant Labor-OT                         1,428        1,250           893        2,257         1,975         7,804          1,411        7,208        5,272         7,658           5,162        26,712
             Tanker Labor-Regular                   5,284        4,623         3,302        5,957         5,212        24,378          3,723        9,642       12,382        13,445          15,057        54,248
             Tanker Labor-Overtime                    762          667           476          273           239         2,416            170        1,804        3,277         1,793           2,127         9,171
             Labor-Payroll Taxes                    5,081        4,446         3,176        6,029         5,276        24,007          3,768       13,180       20,886        17,758          26,600        82,193
             Labor-Employee Benefits                2,346        2,053         1,466        2,260         1,978        10,102          1,413        4,282        9,987         8,368          15,819        39,869
             Truck Operation-Fuel                  10,662        9,329         6,664       13,938        12,196        52,789          8,711       26,216       40,280        39,442          46,159       160,809
             Truck Operation-Oil & Filters          1,155        1,011           722        1,286         1,125         5,300            804        2,083        3,850         4,318           4,211        15,265
             Truck R & M - Vactor Chassis           1,569        1,373           980        2,703         2,365         8,990          1,689        2,946        4,369         7,043           6,418        22,465

                                                                                                      Page 1 of 4
                                                     Case 19-34517-dwh11                Doc 58        Filed 12/23/19
                                                                                                        PPV, Inc.
                                                                                              Bravo Environmental NW, Inc.
                                                                                                 Cash Collateral Budget

                  PPV & Bravo Consolidated              Five Week forecast from 12/9/2019 to 1/10/2020                                         Five month Forecast from 1/13/2020 to 5/31/2020
                                                  1              2             3             4            5




EX A - Pg 20 of 22
                                             Week ending Week ending Week ending Week ending Week ending               Interim       Remaining      Month of      Month of     Month of      Month of        Final
                                              December       December      December      January       January        Authority        Part of      February       March        April         May          Authority




EXHIBIT 1 -Page 2 of 4
                                                13th           20th           27th          3rd          10th           Total         January         2020         2020         2020          2020           Total
            Truck R & M - Vactor Parts               918            803           574         5,906        5,168          13,369           3,691        1,390         2,483        9,198         7,533         24,296
            Truck R & M - Tankers & Sup            4,233          3,704         2,645         1,781        1,558          13,920           1,113        3,800         3,983        3,830         4,219         16,945
            Truck R & M - CCTV Van Repair              20             18             13            3             2              56              2          -            -             -            174            175
            Truck R & M - CCTV Equipment             873            764           545           106             93         2,381               67       2,654           107           -            243          3,071
            Truck R & M - Tires                    1,819          1,592         1,137           633          554           5,735             396          483         7,244        3,243           154         11,520
            Truck R & M - Fleet Tracking             678            594           424         1,074          940           3,710             671        2,685         2,685        2,685         2,685         11,413
            Truck R & M - Labor-Mechanics          3,839          3,359         2,399         3,413        2,986          15,995           2,133        8,053        11,310      11,818        11,958          45,272
            Truck R & M - OT Labor-Mech.           1,132            990           707         1,112          973           4,915             695        1,784         2,795        4,502         3,544         13,321
            Equipment Repair & Parts               1,458          1,276           912         2,850        2,494           8,991           1,782        4,615        13,823        3,417         4,161         27,798
            Truck License & Permits                2,780          2,433         1,738         2,324        2,034          11,309           1,453        4,727         5,513        5,839         5,089         22,620
            Disposal Fees                            -          34,600          8,000        34,380        8,000          84,980           8,025       28,902        54,152      55,289        55,296         201,664
            Sub Contractor Expense                   -              -              -            908          794           1,702             567           -          1,278           -            -            1,846
            Equipment Rental Expense               2,960          2,590         1,850        33,001       28,876          69,276         20,625        27,619        24,429      25,327        26,244         124,245
            Utilities-Natural Gas                       8              7              5         209          183             411             131          463           457          279           247          1,576
            Utilities-Electricity                  2,387          2,089         1,492         4,422        3,869          14,260           2,764       10,444        10,422        9,663         9,705         42,997
            Utilities-Water & Sewer                9,618          8,416         6,011        15,846       13,865          53,756           9,904       45,228        37,756      44,919        37,263         175,070
            Shop Supplies                            294            258           184           326          285           1,347             204        1,502         2,337          888         1,104          6,034
            Truck Accidents & Tickets                -              -              -            -             -               -              -             -          1,327             41         -            1,369
            Material Costs                           712            623           445         1,313        1,149           4,242             821         (890)        5,787        4,024         4,331         14,072
            InfraMarker Supplies & Expense           -              -              -            680          595           1,275             425          850           850          850           -            2,975
            Field Consumables                        616            539           385           772          675           2,988             482        3,828         2,278        2,412         2,606         11,606
            Locating Supplies & Expense              -              -              -            -             -               -              -             -              30          -            170            201
            Small Tools & Equipment                  148            130              93           58            50           478               36       1,707           383        2,221         1,187          5,534
            Sample Testing                           882            772           551         2,143        1,875           6,224           1,340          778         1,074          243         3,776          7,211
            Lab Supplies                             144            126              90           34            30           426               21         121              5       1,035             94         1,275
            Water Fees                               233            204           146           336          294           1,213             210          663         1,230          970         1,022          4,095
            Safety - Employees PPE                   579            506           362         1,410        1,234           4,091             881        1,126         1,749        1,471         2,213          7,439
            Safety - Traffic & Field                 764            668           477         2,789        2,440           7,138           1,743          109         9,953        2,062         2,896         16,763
            Safety - OSHA/Drug Testing/MVR             99             86             62         413          362           1,022             258          945           441          372           715          2,731
            Uniform Rental                           246            216           154           313          274           1,203             196          855           794        1,074           758          3,676
            Filing Fees & Permits                    921            805           575         1,228        1,075           4,604             768        5,334         2,992        4,825         7,643         21,562
            Chemicals                              9,545          8,352         5,966        12,000       10,500          46,364           7,500       25,000        20,000      15,000        15,000          82,500
            Printing Forms                           -              -              -            379          332             711             237           -            581           -            -              818
          Subtotal Direct Job Expenses          128,578        112,506         80,361      206,950       181,081         722,300        124,767       344,896       460,754     462,071       495,739       1,888,227

          Gross Profit                           184,039       161,034       115,024       185,373       162,282         794,929        121,082       360,017       656,439       612,714        571,303    2,321,554


          G & A Expenses
             Management Salary                     9,918         8,678         6,199        13,671        11,962          50,429           8,544        36,382       38,507        43,097         41,767     168,298
             Office Hourly Wages-Regular           7,639         6,684         4,774        15,184        13,286          47,567           9,490        34,578       36,947        38,018         36,832     155,865
             Office Hourly Wages-Overtime            288           252           180           780           683           2,182             488           867        3,243         2,784          1,848       9,230

                                                                                                        Page 2 of 4
                                                    Case 19-34517-dwh11                  Doc 58        Filed 12/23/19
                                                                                                              PPV, Inc.
                                                                                                    Bravo Environmental NW, Inc.
                                                                                                       Cash Collateral Budget

                  PPV & Bravo Consolidated                    Five Week forecast from 12/9/2019 to 1/10/2020                                       Five month Forecast from 1/13/2020 to 5/31/2020
                                                        1              2             3             4            5




EX A - Pg 21 of 22
                                                   Week ending Week ending Week ending Week ending Week ending               Interim     Remaining      Month of      Month of     Month of      Month of       Final
                                                    December       December      December      January       January        Authority      Part of      February       March        April         May         Authority




EXHIBIT 1 -Page 3 of 4
                                                      13th           20th           27th          3rd          10th           Total       January         2020         2020         2020          2020          Total
                  Indirect Labor-Pre & Post Trip         1,682          1,471         1,051         2,655        2,323           9,182         1,659        4,294         5,852        6,645         7,531        25,980
                  Sales Salary                           8,351          7,307         5,219        11,599       10,149          42,625         7,249       27,362       26,337       28,260        28,848       118,057
                  Sales Commission                       1,759          1,539         1,099         5,817        5,090          15,304         3,636        9,671       10,183       13,770        11,858         49,118
                  Payroll Taxes                          4,131          3,615         2,582         7,605        6,655          24,588         4,753       19,739       17,810       17,449        18,261         78,013
                  Workers Comp Insurance                   702            615           439           900          787           3,442           562        1,294         1,837        2,136           183         6,012
                  Union Dues                             1,977          1,730         1,235         1,322        1,157           7,420           826        4,755         8,875        7,459       10,197         32,112
                  Medical & Dental Insurance             9,653          8,446         6,033        13,850       12,119          50,100         8,656       34,670       35,676       34,673        34,628       148,303
                  Vacation & Holiday                     4,343          3,800         2,715         7,673        6,714          25,245         4,796       23,354         8,714      10,887        22,076         69,827
                  Sick Leave                               138            120              86         435          380           1,159           272        2,276         1,225        1,300           487         5,560
                  401k Matching Contribution               838            734           524         1,553        1,359           5,007           970        4,033         5,606        2,844         2,775        16,228
                  Training & Development                   239            209           149             56            49           702             35         111             86         573           267         1,072
                  Training Wages                           162            141           101           462          404           1,270           289          418           918        9,142         4,052        14,819
                  Life Insurance                             45             39             28           72            63           248             45         181           181          181           181           768
                  Employee Goodwill                          52             45             32         108             95           333             68         349           146          173             36          772
                  Auto Expense                           1,663          1,455         1,039         3,977        3,479          11,613         2,485        9,914       10,460         8,201       11,114         42,174
                  Advertising - General                    167            146           104             62            54           532             39         246           638          103           204         1,230
                  Advertising - Printed Material             95             83             59         152          133             522             95          -              59          -            -             153
                  Advertising - Promotional Item             55             48             34         -             -              136           -             -            -             -            -              -
                  Advertising - Shows & Conf.              136            119              85           79            69           490             50       1,953          (199)          -            -           1,804
                  Advertising - Customer Meals             162            142           101             51            44           500             32         173           324          436           496         1,462
                  Advertising-Marketing Expense            264            231           165           274          240           1,173           171          515           639          637           477         2,439
                  Office Temp & Part Time                  -              -              -            -             -               -            -             -            -             -            -              -
                  Office Supplies                          238            208           149           791          692           2,079           495          400           685          428           594         2,602
                  Computer Exp-R & M                       192            168           120           486          426           1,392           304          852           662          802           802         3,423
                  Computer Exp-Software                      82             72             51         426          373           1,003           266          278           304        3,154           304         4,306
                  Computer Exp-Website Expense               70             61             43           60            53           287             38         401           308             85           85          917
                  Office Equipment Leasing               2,153          1,884         1,346         3,175        2,778          11,335         1,984        8,418         8,728        5,726         6,912        31,769
                  Printing & Copies                        -              -              -            -             -               -            -          1,839           -             -          1,487         3,327
                  Postage & Shipping                       128            112              80         201          176             697           126          112           111          567              9          926
                  Water & Coffee                           213            186           133           378          331           1,241           236          445           434          457           958         2,530
                  Dues & Subscriptions                     242            211           151           450          394           1,447           281        1,095         1,185        1,585         1,256         5,402
                  Professional - Accounting                                                                         -               -            -             -            -             -            -              -
                  Professional - Administrative          1,522          1,332           951             11            10         3,826              7       1,009             28            28           28        1,099
                  Professional - Consulting              4,773          4,176         2,983         7,000        6,125          25,057         4,375       17,500       17,500       17,500        17,500         74,375
                  Professional - Legal                     -              -              -            -             -               -        20,000        20,000       20,000       15,000        15,000         90,000
                  Professional - Payroll Service           190            167           119           270          236             983           169          477           715          465           455         2,280
                  Telephone-Land Line Service                54             47             34         546          477           1,158           341          475           475          474           477         2,241
                  Telephone - Cell Phones                  745            651           465           685          600           3,147           428        3,136         2,060        2,638         1,405         9,667
                  Telephone-Data & Internet                153            134              96         347          303           1,033           217        1,958         1,900        1,909         1,934         7,917
                  Telephone-Answering Service                73             64             46         106             92           380             66         258           262          250           256         1,092
                  Taxes-B & O & Licenses                   632            553           395         4,632        4,053          10,265         2,895        5,849         8,365        6,604         6,859        30,572
                  Taxes-Property                         3,571          3,124         2,232         5,373        4,701          19,002         3,358       15,858       14,645       11,856        14,515         60,232

                                                                                                              Page 3 of 4
                                                          Case 19-34517-dwh11                  Doc 58        Filed 12/23/19
                                                                                                        PPV, Inc.
                                                                                              Bravo Environmental NW, Inc.
                                                                                                 Cash Collateral Budget

                  PPV & Bravo Consolidated              Five Week forecast from 12/9/2019 to 1/10/2020                                       Five month Forecast from 1/13/2020 to 5/31/2020
                                                  1              2             3             4            5




EX A - Pg 22 of 22
                                             Week ending Week ending Week ending Week ending Week ending               Interim     Remaining      Month of      Month of     Month of      Month of        Final
                                              December       December      December      January       January        Authority      Part of      February       March        April         May          Authority




EXHIBIT 1 -Page 4 of 4
                                                13th           20th           27th          3rd          10th           Total       January         2020         2020         2020          2020           Total
            Rent Expense                         11,180           9,782         6,987        16,453       14,397          58,799       10,283        41,133        41,133      41,133        41,133         174,815
            Building Repairs & Maintenance           490            429           306         2,304        2,016           5,545         1,440        2,164         2,404          602         1,194          7,804
            Janitorial Service & Supplies            777            680           486         1,031          902           3,876           644        2,630         2,348        2,786         2,746         11,154
            Security Expense                         -              -              -            241          211             452           151          338             76         636           -            1,201
            Insurance-General Liability            8,543          7,475         5,339        12,705       11,117          45,180         7,941       32,735        34,095      34,095        32,076         140,942
            Insurance-Bonds                          -              -              -              54            48           102             34          -            182          175           669          1,060
            T & E - Meals & Entertainment            491            430           307           528          462           2,219           330          693         1,297        1,632         1,879          5,831
            T & E - Per Diem Paid                      86             75             54         162          141             518           101          404           202           -            -              707
            T & E - Lodging                          109              95             68       1,255        1,098           2,626           784          982           566          100           734          3,167
            T & E - Airfare & Rental Car               27             24             17         838          733           1,639           524          287           100          100         1,798          2,809
            Bank Charges-Services & Wires            207            181           129           477          418           1,413           298          726           663        1,134         5,632          8,453
            Bank Charges-Merchant fees               970            849           606         4,162        3,642          10,228         2,601        4,310         4,305        4,281         7,752         23,250
            MetaBank - LOC Interest                1,553          1,359           971         2,899        2,537           9,319         1,812        7,613         7,152        6,842         7,760         31,178
            MetaBank - Equipment Finance             -          41,354             -         41,354           -           82,708       82,708        82,708        82,708      82,708        82,708         413,540
            Miscellaneous                          2,500          2,500         2,500         2,500        2,500          12,500         5,000       10,000        10,000      10,000        10,000          45,000
            UST Fees                                 -              -              -            -             -               -          4,875           -            -        26,239            -           31,114
          Subtotal G & A Expenses                96,419        126,033         61,199      200,238       139,336         623,225      210,323       484,221       479,660     510,758       501,037       2,185,999

          Total Expenses                         224,997       238,539       141,561       407,188       320,417       1,345,525      335,090       829,117       940,414       972,829        996,776    4,074,226

          Income from Operations                  87,620        35,001        53,825        (14,865)      22,946        171,704        (89,241)     (124,204)     176,778       101,956         70,266     135,556

          Available Cash                         154,798       189,799       243,625       228,760       251,706        238,882       149,641         25,437      202,215       304,172        374,438     374,438




                                                                                                        Page 4 of 4
                                                    Case 19-34517-dwh11                  Doc 58        Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


                                                  APPENDIX A
                   PPV, Inc. and Bravo Environmental NW, Inc. (collectively the “Debtors”; each a
            “Debtor”), having contacted Crestmark, a division of MetaBank, as successor to
            Crestmark Bank, and Crestmark Equipment Finance, a division of MetaBank, as
            successor to Crestmark Equipment Finance, Inc. (collectively “Crestmark” or the
            “Bank”), regarding an immediate need for funding and to use cash collateral to continue
            operations during its chapter 11 bankruptcy proceedings; the Bank having agreed to
            provide the necessary funding and the use of its cash collateral upon the conditions set
            forth below; and the Debtors and the Bank having stipulated and agreed as follows:
                                                    RECITALS
            A.     On December 10, 2019 (the “Petition Date”), each Debtor filed a petition for relief
            under chapter 11 of title 11 of the United States Bankruptcy Code (the “Code”). The
            bankruptcy cases of the Debtors are to be jointly administered but not substantively
            consolidated. Since that time, each Debtor has remained in possession of its assets and
            has continued to operate and manage its business as a debtor in possession pursuant
            to sections 1107 and 1108 of the Code.
            B.    Debtors filed a Motion For Order Authorizing Use of Cash Collateral of Debtors-
            in-Possession, Continued Use of Existing Line of Credit, and Granting Adequate
            Protection (the “Motion”).
            C.     Bank previously entered into financing arrangements with the Debtors and
            Guarantor (as hereinafter defined) pursuant to, among others, the following documents
            (collectively the “Pre-Petition Loan Documents”):
                                               Line of Credit Loan
                     1.    A Promissory Note dated July 27, 2017, in the stated principal amount of
                     $2,000,000.00 (the “Note”);
                     2.    A Loan and Security Agreement and Schedule each dated July 27, 2017,
                     as amended by Amendment No. 1 to Schedule to Loan and Security Agreement
                     dated November 3, 2017 (collectively the “Loan Agreement”);
                     3.    The Personal Guaranties each dated July 27, 2017 (collectively the “Line
                     of Credit Guaranty”) from Joseph J. Thuney and James F. Thuney (collectively
                     the “Guarantor”);
                     4.    A UCC-1 Financing Statements covering all assets of each Debtor was
                     recorded on June 27, 2017 with the Oregon Secretary of State, File no.
                     91235137; and
                     5.    A UCC-1 Financing Statements covering all assets of each Debtor was
                     recorded on June 27, 2017 with the Washington Secretary of State, File no.
                     201717810580.



            Appendix A – Page 1 of 8
            4707702.v2

EX A - Pg 12 of 22
                                 Case 19-34517-dwh11      Doc 58     Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


                                                  Equipment Loan
                     6.    Equipment Finance Agreement No. 170420-000 dated July 11, 2017 by
                     and between CEF and Debtors, as amended by Amendment No. 1 dated August
                     15, 2017 (the “Equipment Finance Agreement”);
                     7.     The Guaranties each dated July 17, 2017 (collectively with the Line of
                     Credit Guaranty, the “Guaranty”) from Guarantor;
                     8.    A UCC-1 Financing Statement covering all assets of each Debtor was
                     recorded on August 25, 2017 with the Oregon Secretary of State, File no.
                     91301409;
                     9.    A UCC-1 Financing Statement covering all assets of each Debtor was
                     recorded on August 18, 2017 with the Washington Secretary of State, File no.
                     201723045655;
                     10.   CEF is named as lienholder on the certificate of title for each vehicle
                     subject to the Equipment Finance Agreement.
            D.     All capitalized terms not defined herein shall have the meaning given to such
            terms in the Pre-Petition Loan Documents.
            E.     As of December 4, 2019, Bank asserts that the Debtor was indebted to the Bank
            under the Line of Credit Loan in the principal amount of $1,103,338, and there remained
            to be paid 34 payments (each a “Finance Payment”) each in the amount of $82,708.01
            under the Equipment Loan, plus interest, fees and costs allowed under the Pre-Petition
            Loan Documents (the “Pre-Petition Indebtedness”).
            F.     To continue the operation of its business during the chapter 11 reorganization
            process, each Debtor represents that it must use cash collateral and obtain secured
            financing from the Bank to pay post-petition obligations incurred by each Debtor in the
            ordinary course of its business.
            G.    Debtors desire that the Bank continue its existing Line of Credit Loan under the
            terms of the Pre-Petition Loan Documents, to enable the Debtors to continue to operate
            pursuant to the terms and conditions described in this Order.
            H.     Each Debtor urgently requires financing under section 364 of the Code to fund
            daily operations. Each Debtor’s inability to fund daily operations could result in a long-
            term negative impact on the value of each Debtor to the prejudice and detriment of each
            Debtor and its creditors, customers and employees.
            I.      Each Debtor represents that it is presently unable to obtain, in the ordinary
            course of business or otherwise, unsecured credit allowable under section 503(b)(1) of
            the Code as an administrative expense, unsecured credit allowable under section
            364(a) or (b) of the Code or secured credit under section 364(c) of the Code, other than
            credit from the Bank as provided in this Order pursuant to Section 364(d) of the Code.



            Appendix A – Page 2 of 8
            4707702.v2

EX A - Pg 13 of 22
                                 Case 19-34517-dwh11        Doc 58   Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


            J.     The terms of this Order and the financing contemplated herein have been
            negotiated at arms-length with all parties represented by experienced counsel, are fair
            and reasonable under the circumstances, are for reasonably equivalent value and fair
            consideration, and are in good faith as that term is used in section 364(e) of the Code.
            Accordingly, the Bank, in making advances pursuant to this Order, is entitled to the
            protection subscribed in section 364(e) of the Code.
                  NOW, THEREFORE, the following terms and conditions are hereby agreed by
            the Debtors and the Bank and shall be incorporated into any order on the Motion.
            SECTION 1: PRE-PETITION LOAN DOCUMENTS
            1.1     Subject to the rights of any party in interest as set forth in paragraph 12 of the
            Order, the Pre-Petition Loan Documents are incorporated herein by reference and shall
            be construed and considered as post-petition agreements between Debtors and Bank
            under this Order (except to the extent inconsistent herewith or modified hereby). The
            Bank shall continue to have dominion over all funds and Debtors have no authority to
            use cash collateral and receipts generated in its business operations except as provided
            in this Order.
            1.2    Each Debtor is hereby authorized to use cash collateral and to borrow money
            and seek other financial accommodations from Bank and is ordered to perform its
            obligations hereunder in accordance with the terms hereof. All loans and obligations
            incurred on or after the Petition Date by Debtor to Bank are referred to as the “DIP
            Indebtedness” and, together with the Pre-Petition Indebtedness, as the “Indebtedness”.
            All loans advanced after the Petition Date will be deemed to be additional loans under
            the Pre-Petition Loan Documents, subject to the rights and priorities provided herein,
            and will be advanced by Bank to Debtors and be guaranteed by Guarantor, as provided
            in the Pre-Petition Loan Documents. Bank shall not be required to provide any financing
            to Debtors unless and until each Guarantor ratifies and reaffirms the Guaranty in favor
            of the Bank by executing this Order where indicated below.
            SECTION 2: LOAN AUTHORIZATIONS
            2.1    Debtors are hereby authorized to use cash collateral and to borrow from the
            Bank pursuant to the terms and conditions of the Pre-Petition Loan Documents, which
            include the following Advance Formula found in paragraph 2. of the Schedule (the
            “Funding”):
                     LOAN; LOAN ADVANCES UNDER LINE OF CREDIT.
                  Advance Formula: Advances of the Line of Credit Loan may be measured
            against a percentage of the Debtors’ Eligible Accounts.
                     The Loan Amount may not exceed an amount which is the lesser of:
            (a)      Two Million Dollars ($2,000,000.00) (“Maximum Amount”); or
            (b)      Eighty-five percent (85%) of Eligible Accounts.


            Appendix A – Page 3 of 8
            4707702.v2

EX A - Pg 14 of 22
                                 Case 19-34517-dwh11       Doc 58      Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


            2.2. All proceeds and collections of the Pre-Petition Collateral and the DIP Collateral
            (as hereinafter defined), including the proceeds and collections of the receivables
            pledged to Bank under the Interim Order, must be forwarded to the Lockbox Account at
            Bank. Bank is hereby authorized to notify all Account Debtors, and all Account Debtors
            are directed to make, all payments to the Lockbox Account. In addition, all of the
            Debtors’ invoices must be marked to show that the payments must be made to the Bank
            at the Lockbox Account.
            The proceeds of each Account (including those with respect to the Interim Order) that
            Bank collects will be applied as follows:
            (a)   first, to Bank in an amount equal to the Advance on that Account whether such
            Advance occurred prior to or after the Petition Date. Without limiting the foregoing,
            Advances on Pre-Petition Date Accounts will be paid from the proceeds of Pre-Petition
            Date Accounts and will not be paid with the proceeds of Post-Petition Date Accounts;
            (b)      then to Bank in an amount equal to unpaid interest;
            (c)      then to Bank to pay any expenses, approved by the Court, Debtors owe to Bank;
            and
            (d)   last, unless Bank elects to withhold all or part of the funds in a reserve for
            repayment of questionable Accounts or unless there is a default hereunder, to Debtors.
            2.3. Provided that each Debtor complies with the requirements of Pre-Petition Loan
            Documents and that the Indebtedness does not exceed the Advance Formula, the Bank
            shall make Advances to the Debtors.
            2.4     All other terms and conditions of the Pre-Petition Loan Document shall remain
            effective.
            SECTION 3: ADEQUATE PROTECTION
            3.1    To secure the DIP Indebtedness and as adequate protection for and to protect
            the Bank against any diminution in the value of the Pre-Petition Collateral including but
            not limited to diminution in value of the Debtors’ equipment and accounts:
            (a)    The Bank is hereby granted, pursuant to sections 364(c)(2) and 364(c)(3) of the
            Code, a first lien on the Debtor’s accounts and equipment, and a lien on all of the
            Debtors’ other personal property of any kind and nature whatsoever subject to any valid
            senior liens on other personal property, whether now owned or hereafter acquired by
            each Debtor, and all proceeds, rents or profits thereof, including all of the Pre-Petition
            Collateral (collectively, the “DIP Collateral”). Any pre-petition security interest or lien on
            the Pre-Petition Collateral which is avoided or otherwise preserved for the benefit of
            Debtor’s estate under section 551 or any other provisions of the Code shall be
            subordinate to the security interests in favor of Bank on the DIP Collateral.
            Notwithstanding anything contained herein to the contrary, this Order does not afford
            Bank a security interest in any chapter 5 causes of action; and



            Appendix A – Page 4 of 8
            4707702.v2

EX A - Pg 15 of 22
                                 Case 19-34517-dwh11        Doc 58    Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


            (b)   Debtors shall timely make each Finance Payment to Bank when due under the
            Equipment Finance Agreement.
            3.2    All liens and security interests in the DIP Collateral granted to Bank by this Order
            are deemed duly perfected and recorded under all applicable laws as of the date hereof,
            and no notice, filing, mortgage recordation, possession, further order or act shall be
            required to effect or continue such perfection, although Bank may, in its sole discretion,
            and at each Debtor’s expense, make any filings or recordations or other acts it deems
            appropriate with respect to such perfection.
            3.3   The DIP Indebtedness shall have the highest administrative priority under section
            364(c)(1) of the Code, and shall have priority over all other costs and expenses of
            administration, including those specified in, or ordered pursuant to, sections 105, 326,
            330, 331, 503(b), 506(c), 507(a), 507(b) or 726 or any other provision of the Code or
            otherwise (whether incurred in this case, any conversion of this case pursuant to section
            1112 of the Code, or in any other proceedings related hereto or thereto).
            Notwithstanding anything contained herein to the contrary, the provisions of this
            paragraph do not afford Bank a security interest in any Chapter 5 causes of action.
            Nothing in this Order constitutes Bank’s consent to a section 506(c) surcharge.
            Notwithstanding the foregoing, Bank’s liens on and security interests in the DIP
            Collateral and Bank’s administrative claims under section 364(c)(1) of the Code shall be
            subject to the payment of any unpaid fees payable pursuant to 28 U.S.C. § 1930 and
            any unpaid fees payable to the Clerk of this Court or the Office of the United States
            Trustee.
            3.4    Through the Final Hearing (hereinafter defined), and thereafter if this Order
            becomes a Final Order, all collections and proceeds of any Pre-Petition or DIP
            Collateral and all other cash or cash equivalents which shall at any time on or after the
            Petition Date come into the possession or control of Debtors, or to which Debtors shall
            become entitled to at any time (“Post-Petition Collections”) shall be deposited or
            forwarded into the Lockbox Account with Bank and shall be applied to the
            Indebtedness.
            3.5     Each Debtor shall permit Bank and any authorized representatives designated by
            Bank, including auditors and appraisers engaged by Bank, reasonable access to visit
            and inspect any of the properties of each Debtor during normal business hours and with
            reasonable notice, to review each Debtor’s financial and accounting records, and to
            make copies and take extracts therefrom, and to discuss each Debtor’s affairs, finances
            and business with each Debtor’s officers, consultants, and accountants. Without
            limiting the generality of the foregoing, each Debtor shall promptly provide to Bank and
            its designated representatives any information or data reasonably requested to monitor
            each Debtor’s compliance with the provisions of this Order and to perform audits,
            appraisals or other valuation analyses of any personal property of each Debtor.
            3.6   All of Bank’s rights are expressly reserved if no Final Order is entered. Except as
            otherwise specifically provided herein, Bank does not waive any rights it has pursuant to

            Appendix A – Page 5 of 8
            4707702.v2

EX A - Pg 16 of 22
                                Case 19-34517-dwh11       Doc 58    Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


            the Pre-Petition Loan Documents and Bank shall retain all rights available pursuant to
            the Code or any other applicable law.
            3.7    The Bank has no commitment to provide funding beyond the Termination Date
            (as hereinafter defined), provided that the Debtors retain the right to seek to use cash
            collateral without the consent of the Bank pursuant to an order of this Court.
            3.8    The rights and obligations of each Debtor and the rights, claims, liens, security
            interests and priorities of Bank arising under this Order are in addition to, and are not
            intended as a waiver or substitution for, the rights, obligations, claims, liens, security
            interests and priorities granted by each Debtor, as pre-petition debtor, under the Pre-
            Petition Loan Documents.
            3.9   The provisions of this Order shall be binding upon and inure to the benefit of
            Bank, Debtors and their respective successors and assigns, including any trustees of
            Debtors in chapter 11 or chapter 7.
            3.10 If this case is dismissed, Bank’s rights and remedies under this Order shall
            remain in full force and effect.
            3.11 This Court has considered and determined the matters addressed herein
            pursuant to its powers under the Code, including the power to authorize Debtor to
            obtain credit on the terms and conditions upon which Debtors and the Bank have
            agreed. Thus, each of such terms and conditions constitutes a part of the authorization
            under section 364 of the Code, and is, therefore, subject to the protections contained in
            section 364(e) of the Code except as otherwise provided herein.
            3.12 Notwithstanding anything contained herein, if any provision of this Order is
            hereafter modified, at the Final Hearing or otherwise, by final order of this or any other
            court, such modifications shall not affect the validity of any DIP Indebtedness
            outstanding or any right authorized hereby with respect to any such DIP Indebtedness.
            Without limiting the foregoing, if the Final Order is not entered, the Debtor shall
            nonetheless be required to repay any DIP Indebtedness on demand.
            3.13 Each Debtor, at its expense, shall (a) continue to keep all collateral insured
            against all loss, peril and hazard and name Bank as lender’s loss payable under such
            policies; and (b) pay any and all post-petition taxes, assessment and governmental
            charges, except to the extent such are being contested in good faith by appropriate
            proceedings and Debtor maintains appropriate cash reserves for the expenses being
            contested, and provide Bank with proof of the foregoing within 3 days of payment.
            Copies of all federal tax returns, federal tax deposits and other payments made by
            Debtor during the pendency of this Order shall be timely mailed to Bank.
            SECTION 4: COVENANTS AND REPORTING REQUIREMENTS
            4.1    Each Debtor shall comply with all covenants and maintain all formulas contained
            in the Pre-Petition Loan Documents.



            Appendix A – Page 6 of 8
            4707702.v2

EX A - Pg 17 of 22
                                Case 19-34517-dwh11        Doc 58    Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


            4.2    Each Debtor will promptly give the Bank prior written notice of the occurrence of
            any event or any matter which has resulted or will result in a material adverse change in
            its business, assets, operations or financial condition.
            SECTION 5: DEFAULT, RIGHTS AND REMEDIES OF THE BANK AND SERVICE
            5.1   Each of the following events shall constitute an event of default (an “Event of
            Default”) hereunder:
                   (a)    An order dismissing the case, converting either case to Chapter 7,
            appointing an examiner with expanded powers or a trustee, or terminating the authority
            of either Debtor to conduct business;
                     (b)   Failure of either Debtor to make any payment when due; or
                   (c)   There is a default (other than payments) by either Debtor under this Order
            or the Loan Documents.
            5.2      Upon the Termination Date (as hereinafter defined):
                 (a)    The entire Indebtedness remaining unpaid at the election of the Bank shall
            become due; and
                   (b)    Each Debtor’s authority to use cash collateral shall cease upon three (3)
            business days’ notice, and the Bank may file a motion for relief from the automatic stay
            upon five (5) business days’ notice, and each Debtor may file a motion for authority to
            use cash collateral which the Court will hear on an expedited basis.
            “Termination Date” shall mean the earlier of an Event of Default or May 31, 2020. The
            Debtors and the Bank may agree to extend the Termination Date without further order
            of the Court, provided, the Bank shall have no obligation to do so.
            5.3   The Bank shall have no obligation to advance any funds to the Debtors unless
            and until:
            (a)   The Debtors and Guarantor have executed such additional loan documents as
            the Bank may reasonably request; and
            (b)    The Debtors and Guarantor have complied with all the terms and conditions of
            the Pre-Petition Loan Documents.
            SECTION 6: OTHER RIGHTS, OBLIGATIONS AND PROVISIONS
            6.1    Each Debtor is authorized and directed to perform all acts, and execute and
            comply with the terms of such other documents, instruments and agreements that Bank
            may reasonably require and/or which may otherwise be deemed necessary by Bank to
            effectuate the terms and conditions of this Order, including, without limitation, such
            documents as the Bank may deem necessary to correct defects in title and like matters.
            6.2   No delay or failure to exercise any right, power or remedy accruing to Bank upon
            breach or default by either Debtor under this Order or any document or agreement shall


            Appendix A – Page 7 of 8
            4707702.v2

EX A - Pg 18 of 22
                                 Case 19-34517-dwh11      Doc 58   Filed 12/23/19
            In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
            In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


            impair any such right, power or remedy of Bank nor shall it be construed to be a waiver
            of any such breach or default, nor of any breach or default theretofore or thereafter
            occurring, nor an acquiescence therein.




            Appendix A – Page 8 of 8
            4707702.v2

EX A - Pg 19 of 22
                               Case 19-34517-dwh11      Doc 58    Filed 12/23/19
                                IN THE UNITED STATES BANKRUPTCY COURT

                                        FOR THE DISTRICT OF OREGON

           In re                                         Case No. 19-34517-dwh11

           PPV, Inc.

                          Debtor-in-Possession
           In re

           Bravo Environmental NW, Inc.,                 Case No. 19-34518-dwh11

                                                         PROPOSED FINAL ORDER
                                                         AUTHORIZING USE OF CASH
                                                         COLLATERAL, CONTINUED USE OF
                          Debtor-in-Possession.          EXISTING LINE OF CREDIT, AND
                                                         GRANTING ADEQUATE PROTECTION

                    THIS MATTER came before the Court on the ____ day of ______________, 20__,

          on the motion of Debtors-in-Possession, PPV, Inc. and Bravo Environmental NW, Inc.,

          (collectively “Debtors” or “Debtors-in-Possession”), for final authority to use cash collateral,

          to obtain credit under an existing line of credit, and to grant adequate protection, due and

          adequate notice under the circumstances having been given, and the Court having heard

          the representations and argument of counsel, and being otherwise fully advised,
    Page 1 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                        VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                    COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND             319 SW Washington Street, Suite 520
                    GRANTING ADEQUATE PROTECTION                                             Portland, Oregon 97204-2690
                                                                                                    (503) 241-4869



EX B - Pg 1 of 22
                               Case 19-34517-dwh11       Doc 58    Filed 12/23/19
                    The Court finds that:

                    A.    On December 10, 2019 (the "Petition Date"), Debtors filed a voluntary petition

          for relief under Chapter 11 of the Bankruptcy Code (the "Code"). The Debtors continue in

          possession of Debtors’ property and management of Debtors’ businesses as Debtors-in-

          possession, in accordance with 11 U.S.C. §§ 1107 and 1108. No trustee or examiner has

          been appointed. The Court has jurisdiction over this case under 28 U.S.C. §§ 157 and

          1334. Venue of this case is properly in this District under 28 U.S.C. §§ 1408 and 1409.

          This matter is a core proceeding under 28 U.S.C. §157(b), 11 U.S.C. §§ 105(a) and 363 of

          the Code, FRBP 4001 and LBR 4001-1.D.

                    B.    Without the use of Cash Collateral and the Line of Credit, Debtors assert they

          have insufficient funds to meet their expenses and other payments set forth in the Budget.

          Debtors assert there is an immediate need to use Cash Collateral and the Line of Credit to

          pay Debtors’ payroll and other operating expenses and to preserve the value of Debtors’

          business.

                    C.    Debtors assert they require the use of up to $4,074,226 for the period covering

          January 11, 2019 through and including May 31, 2020 in the amount and for the purposes

          set forth in the Budget, to meet Debtors’ necessary and ordinary course post-petition

          operating expenses prior to the time prescribed by FRBP 4001(b)(2) for a final hearing for

          authority to use Cash Collateral.

                    D.    Debtors assert that the following creditors, (the “Lien Creditors”), appear to

          have security interest/liens upon the Cash Collateral as of the petition date:




    Page 2 of 10     PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                       VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND             319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                             Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869



EX B - Pg 2 of 22
                                Case 19-34517-dwh11       Doc 58    Filed 12/23/19
                   Lien           Loan No. (last 4     Security      Amount            Debtor and Brief Collateral
                  Creditor        digits) / UCC No.      Date         Owing                    Description
           Crestmark, a              91235237          06/.27/17    $1,103,338     Debtor (PPV, Inc.) All assets of
           division of                                                             the Debtor whether now owned
           MetaBank                                                                or hereafter acquired and
                                                                                   wherever located.
           Crestmark                 91301409           08/25/17    $2,812,072     Debtors: All assets of Debtor
           Equipment                                                               whether now owned or hereafter
           Finance, a division                                                     acquired and wherever located,
           of MetaBank                                                             including the equipment as
                                                                                   listed in the attachment to the
                                                                                   Oregon State UCC filing.
           Crestmark, a           2017-178-1058-0       08/18/17    See Above      Debtor (Bravo): All assets of
           division of              (Washington)                                   the Debtor whether now owned
           MetaBank                                                                or hereafter acquired and
                                                                                   wherever located.
           Bellridge Capital,        91697120           10/15/18     Approx.       Debtors: All collateral as
           LP                                                       $1,400,000     described on Exhibit A to the
                                                                                   attachment of the Oregon State
                                                                                   UCC filing.
           Leonite Capital,       2018-290-1614-6       10/17/18     $222,222      Debtor (Bravo): All collateral as
           LLC                      (Washington)                                   described on Exhibit A to the
                                                                                   attachment of the Washington
                                                                                   State UCC filing.
           Bellridge Capital,     2018-297-3206-0       10/24/18    See Above      Debtor (Bravo): All collateral as
           LP                       (Washington)                                   described on Exhibit A to the
                                                                                   attachment of the Washington
                                                                                   State UCC filing.
           Crestmark              2017-230-4565-5       08/18/17    See Above      Debtor (Bravo): All equipment
           Equipment                (Washington)                                   as listed in the attachment to the
           Finance, Inc.                                                           Washington State UCC filing.
           Wells Fargo Bank            2017-            03/23/17      -$0.0-       All collateral as described on
                                     082-6238-1                                    Exhibit A to the attachment of
                                    (Washington)                                   the Washington State UCC
                                                                                   filing.

                    E.    Other than the Lien Creditors noted above, Debtors are not aware of any

          parties holding an interest in Cash Collateral. The parties below have filed UCC financing

          statements with the Oregon Secretary of State, but Debtors contend none of the parties

          below have an interest in the Cash Collateral:

                              Lien                    Loan No. (last 4          Debtor and Brief Collateral
                           Creditor                   digits) / UCC No.                Description
             US Bank Equipment Finance                   90218674           Debtor (PPV, Inc.) Office Equipment
             US Bank Equipment Finance                   90528482           Debtor (PPV, Inc.) Office Equipment
             QL Titling Trust, Ltd.                      91479486           Debtor (PPV, Inc.): X-VAC X-13
                                                                            SN#XV-5680 (X-13 HYDRO-
    Page 3 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                             VANDEN BOS & CHAPMAN, LLP
                                                                                                          Attorneys at Law
                    COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND                   319 SW Washington Street, Suite 520
                    GRANTING ADEQUATE PROTECTION                                                   Portland, Oregon 97204-2690
                                                                                                          (503) 241-4869



EX B - Pg 3 of 22
                                 Case 19-34517-dwh11        Doc 58        Filed 12/23/19
                              Lien                 Loan No. (last 4          Debtor and Brief Collateral
                             Creditor              digits) / UCC No.                 Description
                                                                         EXCAVATOR SYSTEM MOUNTED
                                                                         ON 2019 PETERBILT 567 TRUCK
                                                                         CHASSIS -
                                                                         1NPCX4TX4KD496871)
             Carla Thuney                             91815744           Debtor (PPV, Inc.): Promissory Note
             US Bank Equipment Finance                                   Debtor (PPV, Inc.): Office Equipment
             Crossroads Equipment Lease &          2016-266-1972-4       Debtor (Bravo) Equipment
             Finance, LLC                            (Washington)
             Crossroads Equipment Lease &          2016-266-2008-9       Debtor (Bravo): 1) NEW 2017
             Finance, LLC                            (Washington)        PETERBILT 567 TRUCK VIN
                                                                         1NPCX4TX3HD432751 WITH 15
                                                                         CUBIC YARD DEBRIS
                                                                         TANK 1700 GALLLON WATER
                                                                         TANK FRONT MOUNTED
                                                                         ROTATING HOSE REEL -
                                                                         AQUATECH F15 SERIAL NUMBER
                                                                         AXXXXXXXX; and (1) NEW 2017
                                                                         PETERBILT 348 TRUCK VIN
                                                                         2NP3XJ0X9HM432752 WITH HI-
                                                                         VAC CORPORATION X-VAC X-8
                                                                         HYDRO EXCAVATION SYSTEM -
                                                                         SERIAL NUMBER XV-5557
             Cofactor, LLC                            91455426           Debtors: All personal property now
                                                                         owned or hereafter acquired,
                                                                         including but not limited to all
                                                                         machinery, equipment, inventory,
                                                                         account receivables, books and
                                                                         records, furniture, fixtures, general
                                                                         intangibles.
             Corporation Service Company, as          91459464           Debtor (PPV, Inc.): Security interest
             representative                                              in and to all of Merchant's present
                                                                         and future accounts, chattel paper,
                                                                         deposit accounts, personal property,
                                                                         assets and fixtures, general
                                                                         intangibles, instruments, equipment,
                                                                         inventory wherever located, and
                                                                         proceeds now or hereafter owned or
                                                                         acquired by Merchant.

                    NOW, THEREFORE, it is ORDERED as follows:

                    1.    Debtors are authorized to use Cash Collateral and the Line of Credit not to

          exceed $4,074,226 for the period covering January 11, 2019 through and including May 31,

          2020 (the “Budget Period”), for the purposes specified in the Budget attached hereto as

    Page 4 of 10     PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                          VANDEN BOS & CHAPMAN, LLP
                                                                                                       Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND               319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                               Portland, Oregon 97204-2690
                                                                                                       (503) 241-4869



EX B - Pg 4 of 22
                                Case 19-34517-dwh11      Doc 58        Filed 12/23/19
          Exhibit 1. Debtors’ authority to use Cash Collateral and the Line of Credit is limited to the

          cumulative amounts and uses of Cash Collateral as set forth in the Budget; provided

          however, that Debtors may make expenditures in excess of the amounts specified in the

          Budget subject to the limitation that the budget variance shall not exceed ten percent (10%)

          of any line item expenditures under the Budget for the Budget Period.

                    2.    Notwithstanding anything to the contrary contained in 11 U.S.C. §552(a), as

          adequate protection for, and to secure payment of, an amount equal to the diminution in the

          value, if any, of Lien Creditors’ collateral arising from Debtors’ use of the Cash Collateral

          post-petition, the Lien Creditors are each granted the following adequate protection:

                          a)    A perfected lien and security interest on all property, whether now

                                owned or hereafter acquired by Debtors of the same nature and kind as

                                secured by the claim of the Lien Creditor on the Petition Date (the

                                “Replacement Lien”); provided, however, that such Replacement Lien

                                shall not attach to avoidance or recovery actions of Debtors’ estate

                                under Chapter 5 of the Code; and provided, further, that such

                                Replacement Lien shall be subject to all valid, properly perfected and

                                enforceable liens and interests that existed as of the Petition Date (such

                                property on which the Replacement Lien shall attach being referred to

                                herein as the "Replacement Collateral").

                          b)    The interests of the Lien Creditors in the Replacement Collateral shall

                                have the same relative priorities as the liens held by them as of the

                                Petition Date.



    Page 5 of 10     PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                      VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND           319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                           Portland, Oregon 97204-2690
                                                                                                   (503) 241-4869



EX B - Pg 5 of 22
                               Case 19-34517-dwh11       Doc 58    Filed 12/23/19
                         c)    Debtors shall timely perform and complete all actions necessary and

                               appropriate to protect the Cash Collateral against diminution in value.

                         d)    The Replacement Lien on the Replacement Collateral shall be

                               perfected and enforceable upon entry of this Order without regard to

                               whether such Replacement Lien is perfected under applicable non-

                               bankruptcy law.

                         e)    The Replacement Lien shall be in addition to all other liens and security

                               interests securing the secured claims of the Lien Creditors in existence

                               on the Petition Date. Nothing in the Order shall abridge or limit Lien

                               Creditors’ security interests in proceeds, products or profits to extent

                               provided under Section 552 of the Bankruptcy Code.

                         f)    Debtors shall keep Lien Creditors’ collateral and Replacement

                               Collateral free and clear of all other liens, encumbrances and security

                               interests, other than those in existence on the Petition Date, and shall

                               pay when due all taxes, levies and charges arising or accruing from and

                               after the Petition Date.

                         g)    Upon reasonable prior notice, Debtors shall allow Lien Creditors access

                               during normal business hours to Debtors’ premises to inspect or

                               appraise their collateral.

                         h)    If, notwithstanding the adequate protection provided by the terms of this

                               Order, any of the Lien Creditors has a claim allowable under 11 U.S.C.

                               §507(a)(2) arising from the stay of action against property of Debtors

                               under 11 U.S.C. §362, from the use, sale or lease of such property

    Page 6 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                       VANDEN BOS & CHAPMAN, LLP
                                                                                                   Attorneys at Law
                    COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND            319 SW Washington Street, Suite 520
                    GRANTING ADEQUATE PROTECTION                                            Portland, Oregon 97204-2690
                                                                                                   (503) 241-4869



EX B - Pg 6 of 22
                              Case 19-34517-dwh11           Doc 58   Filed 12/23/19
                                 under 11 U.S.C. §363, or from the granting of the replacement lien

                                 granted herein, then such Lien Creditor’s claim under 11 U.S.C.

                                 §507(a)(2) shall have priority over every other claim under such

                                 subsection as provided by 11 U.S.C. §507(b).

                          i)     As to Crestmark, a division of MetaBank, as successor to Crestmark

                                 Bank, and Crestmark Equipment Finance, a division of MetaBank, as

                                 successor Crestmark Equipment Finance, Inc. (collectively,

                                 “Crestmark”), such additional terms and adequate protection as outlined

                                 on Appendix A, attached hereto and incorporated herein by reference.

                    3.    This Order shall be deemed to constitute a security agreement under the

          applicable provisions of the Uniform Commercial Code (“UCC”) in effect in states where the

          Debtors (a) are domiciled, (b) operate their business, and (c) maintain their principal place

          of business. The Replacement Lien granted hereby shall be a valid, perfected and

          enforceable security interest and lien on the property of the Debtors and the Debtors’ estate

          without further filing or recording of any document or instrument or any other action, but only

          to the extent of the enforceability of Lien Creditors’ security interests in the Prepetition

          Collateral. Notwithstanding the foregoing, the Debtors are authorized and directed to

          execute and deliver to Lien Creditor(s) such financing statements, instruments and other

          documents as Lien Creditor(s) may deem necessary or desirable from time to time. To the

          extent necessary, the automatic stay in effect pursuant to 11 U.S.C. § 362 is hereby

          modified and lifted to permit the granting of the Replacement Lien as set forth herein.

                    4.    Nothing in this Order shall be construed to (a) prejudice a right of any party in

          interest (including Debtors) to contest the validity, priority or extent of the liens or security

    Page 7 of 10     PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                         VANDEN BOS & CHAPMAN, LLP
                                                                                                      Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND              319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                              Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869



EX B - Pg 7 of 22
                                Case 19-34517-dwh11       Doc 58     Filed 12/23/19
          interests of any party in any collateral or in the proceeds thereof, as of, on or after the

          Petition Date; (b) grant a security interest in the debtor-in-possession or trustee's avoidance

          powers; (c) convert any pre-petition obligations into post-petition obligations; (d) require

          payment of any obligations on confirmation of a plan of reorganization; (e) alter, improve,

          limit or impair the rights, if any, of parties claiming to have rights of reclamation against

          Debtors, or Debtors’ assets or (f) enhance the secured position of any creditor as of the

          Petition Date.

                    5.    Debtors are authorized to execute and deliver to the Lien Creditors such

          instruments considered by them to be necessary or desirable to perfect the security

          interests and liens given to them herein, and said parties are authorized to receive, file, and

          record the same.

                    6.    Absent further Order of the Court, Debtors’ authority to use cash collateral and

          to obtain credit shall terminate at 5:00 pm upon May 31, 2020 or the occurrence of any of

          the following: (a) the violation of the any of the terms of this Order, (b) the entry of an Order

          converting this case to a case under Chapter 7 of the Bankruptcy Code, (c) the termination,

          lapse, expiration or reduction of insurance coverage on Lien Creditors’ collateral for any

          reason, or (d) the appointment of a trustee in this case.

                    7.    Nothing contained in this Order shall constitute a determination as to the

          amount, validity or priority of any pre-petition obligation, security interest or lien and all rights

          or parties in interest to claim that any pre-petition lien or security interest in Debtors’

          property is unperfected, unenforceable, invalid or voidable, are reserved. Additionally,

          nothing in this Order shall constitute an admission or acknowledgment by Debtors that any

          party has a valid or perfected lien in the cash of Debtors now existing or subsequently

    Page 8 of 10     PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                         VANDEN BOS & CHAPMAN, LLP
                                                                                                      Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND              319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                              Portland, Oregon 97204-2690
                                                                                                      (503) 241-4869



EX B - Pg 8 of 22
                               Case 19-34517-dwh11         Doc 58    Filed 12/23/19
          received, and the references herein to "Cash Collateral" is without prejudice to all rights,

          defenses and claims of Debtors to contend that any party does not have a perfected lien or

          security interest in such cash.

                    8.    The provisions hereof and the effect of any actions taken hereunder shall

          survive issuance and entry of any order: (a) confirming any plan of reorganization or

          liquidation; (b) appointing a trustee or examiner for the Debtors; (c) converting Debtors’

          cases to one under Chapter 7 of the Code; or (d) dismissing Debtors’ cases. The priorities,

          liens and security interests granted herein shall continue in these or any superseding cases

          under the Code, and any such liens and security interests shall maintain their priority as

          provided herein until satisfied and discharged subject to the Code.

                    9.    In the event any or all of the provisions of this Order are hereafter modified,

          amended or vacated by a subsequent order of this or any other court, no such modification,

          amendment or vacation shall affect the validity and enforceability of any lien or priority

          authorized or created hereby. Notwithstanding any such modification, amendment or

          vacation, any claim granted hereunder arising prior to the effective date of such

          modification, amendment or vacation shall be governed in all respects by the original

          provisions of this Order.

                    10.   This Order does not grant authority to the Debtors to pay any pre-petition

          obligation, expense, or debt or to pay any administrative expense claims under Section

          503(b)(9). Debtors may only pay such administrative expense claims upon further order of

          this Court after the filing of an appropriate motion and notice of the same.

                    11.   This Order contains a provision allowing Crestmark a priming lien under

          §364(c) in consideration for post-petition advances under its Line of Credit with the Debtors.

    Page 9 of 10     PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                        VANDEN BOS & CHAPMAN, LLP
                                                                                                     Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND             319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                             Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869



EX B - Pg 9 of 22
                                Case 19-34517-dwh11       Doc 58    Filed 12/23/19
          Aside from such provision, this Order does not contain any of the "disfavored provisions"

          listed in LBF #541.5.

                                                      ###

          PRESENTED BY:

          VANDEN BOS & CHAPMAN, LLP                      First Class Mail:

                                                         See Attached List. (The original Service
                                                         List is attached to the original copy filed
          By:/s/Douglas R. Ricks                         with the Court only. Creditors may request
             Douglas R. Ricks, OSB #044026               a copy of the Service List by contacting the
             Of Attorneys for Debtors-in-Possession      undersigned.)


          LBR 9021-1 CERTIFICATION                       Electronic Mail:
          I certify that I have complied with the
          requirement of LBR 9021-1(a); Order was        The foregoing was served on all CM/ECF
          attached to Motion.                            participants through the Court's Case
                                                         Management/Electronic Case File system

          By:/s/Douglas R. Ricks
             Douglas R. Ricks, OSB #044026




    Page 10 of 10    PROPOSED FINAL ORDER AUTHORIZING USE OF CASH                   VANDEN BOS & CHAPMAN, LLP
                                                                                                Attorneys at Law
                     COLLATERAL, CONTINUED USE OF EXISTING LINE OF CREDIT, AND        319 SW Washington Street, Suite 520
                     GRANTING ADEQUATE PROTECTION                                        Portland, Oregon 97204-2690
                                                                                                (503) 241-4869



EX B - Pg 10 of 22
                               Case 19-34517-dwh11     Doc 58   Filed 12/23/19
                                                                                                                    PPV, Inc.
                                                                                                          Bravo Environmental NW, Inc.
                                                                                                             Cash Collateral Budget

                                PPV & Bravo Consolidated             Five Week forecast from 12/9/2019 to 1/10/2020                                    Five month Forecast from 1/13/2020 to 5/31/2020
                                                                1             2             3             4            5
                                                           Week ending Week ending Week ending Week ending Week ending            Interim      Remaining    Month of      Month of     Month of      Month of           Final




                    EX B - Pg 11 of 22
                                                            December      December      December      January       January      Authority       Part of    February       March        April         May             Authority




EXHIBIT 1 -Page 1 of 4
                                                              13th          20th           27th          3rd          10th         Total        January       2020         2020         2020          2020              Total
                                Beginning Cash Balance         67,178       154,798        189,799      243,625       228,760                     238,882     149,641       25,437      202,215       304,172

                    Income
                       Vacuum Service Income                   116,591      102,017        72,869      143,212       125,311        560,001       89,508      229,026       418,962       396,861          433,058     1,567,415
                       CCTV Income                               9,450        8,269         5,906       13,723        12,008         49,356        8,577       19,050        42,235        28,674           27,618       126,154
                       CCTV Laterial Insp. Income                2,348        2,055         1,468            21            18         5,910            13         -             -             263              105           381
                       Transportation Income                     7,788        6,815         4,868       19,822        17,345         56,637       12,389       21,807        34,578        38,848           28,204       135,826
                       Tanker Income                            17,659       15,452        11,037       16,085        14,074         74,307       10,053       35,644        42,666        51,608           36,946       176,916
                       Hook Truck Income                         2,072        1,813         1,295          617           540          6,337          386        1,724         5,457         5,449            6,072        19,088
                       Fuel Surcharge Income                     2,138        1,871         1,336          -             -            5,346          -          1,974           (17)          -                (26)        1,931
                       Industrial Waste Water Income            76,909       67,295        48,068      102,099        89,336        383,708       63,812      223,251       269,363       309,227          281,210     1,146,863
                       Chemical Toilet Income                    1,582        1,384           989          -             -            3,955          -            -             -             -              3,835         3,835
                       Septic Income                             1,625        1,422         1,016        1,525         1,415          7,004        1,600        1,800         2,841         7,879            9,610        23,729
                       Industrial Sludge/Solids Incom           23,318       20,403        14,574       30,970        27,099        116,365       19,357       83,027       122,687       125,840           79,583       430,494
                       Industrial Coolant Income                 2,494        2,182         1,558        5,642         4,937         16,812        3,526       12,687        14,083         3,969            8,884        43,149
                       Project Management Income                   659          576           412          499           436          2,582          312          200         3,718           100            1,421         5,751
                       Labor Income                              6,632        5,803         4,145       15,863        13,880         46,324        9,914       22,930        31,384        29,504           27,828       121,560
                       Labor - OT Revenue                        6,038        5,283         3,774        5,686         4,975         25,756        3,554        6,745        20,536        15,989           23,510        70,333
                       Other Plant Income                            25           22            15           40            35           136            25           9             55            68               89          247
                       Utility Locate/Monitor                    5,155        4,510         3,222        3,849         3,368         20,104        2,406        3,707        11,264         7,246           11,062        35,684
                       InfraMarker Income                          -            -             -              42            37             79           26         -           1,969           -                -           1,995
                       Disposal Income                          24,117       21,103        15,073       18,239        15,959         94,492       11,400       23,033        49,902        52,494           55,868       192,696
                       Material Income                           2,427        2,124         1,517        3,255         2,849         12,172        2,035        4,760        10,745         9,753            8,820        36,113
                       Sub Contractor Income                     1,690        1,479         1,056        2,502         2,189          8,917        1,564          803        12,166             47           9,403        23,983
                       Bravo Owned Rental Income                 1,919        1,679         1,200        4,290         3,754         12,841        2,681        3,302        16,480         4,741            6,431        33,635
                       Rental Equipment Income                     -            -             -          4,557         3,987          8,544        2,848        9,765         6,459         2,980            5,724        27,775
                       Professional Services                       -            -             -            -             -              -            -            -             378           -              1,911         2,289
                       Customer Discounts                          (20)         (17)          (12)        (215)         (188)          (453)        (135)        (331)         (718)      (16,754)            (122)      (18,059)
                    Cash Receipts                              312,617      273,540       195,386      392,323       343,363      1,517,230      245,849      704,912     1,117,192     1,074,785        1,067,042     4,209,781

                    Direct Job Expenses
                       Labor-Regular Time                       24,638       21,558        15,399       36,020        31,518       129,134         22,513       58,478       84,284        91,227         101,442       357,944
                       Labor-Overtime                            8,021        7,019         5,013        8,719         7,629        36,401          5,449       12,318       24,030        30,501          35,711       108,008
                       Plant Labor-Regular                       5,984        5,236         3,740        9,561         8,366        32,888          5,976       21,963       21,889        23,021          25,004        97,852
                       Plant Labor-OT                            1,428        1,250           893        2,257         1,975         7,804          1,411        7,208        5,272         7,658           5,162        26,712
                       Tanker Labor-Regular                      5,284        4,623         3,302        5,957         5,212        24,378          3,723        9,642       12,382        13,445          15,057        54,248
                       Tanker Labor-Overtime                       762          667           476          273           239         2,416            170        1,804        3,277         1,793           2,127         9,171
                       Labor-Payroll Taxes                       5,081        4,446         3,176        6,029         5,276        24,007          3,768       13,180       20,886        17,758          26,600        82,193
                       Labor-Employee Benefits                   2,346        2,053         1,466        2,260         1,978        10,102          1,413        4,282        9,987         8,368          15,819        39,869
                       Truck Operation-Fuel                     10,662        9,329         6,664       13,938        12,196        52,789          8,711       26,216       40,280        39,442          46,159       160,809
                       Truck Operation-Oil & Filters             1,155        1,011           722        1,286         1,125         5,300            804        2,083        3,850         4,318           4,211        15,265
                       Truck R & M - Vactor Chassis              1,569        1,373           980        2,703         2,365         8,990          1,689        2,946        4,369         7,043           6,418        22,465

                                                                                                                   Page 1 of 4
                                                                  Case 19-34517-dwh11                Doc 58        Filed 12/23/19
                                                                                                                      PPV, Inc.
                                                                                                            Bravo Environmental NW, Inc.
                                                                                                               Cash Collateral Budget

                                PPV & Bravo Consolidated              Five Week forecast from 12/9/2019 to 1/10/2020                                         Five month Forecast from 1/13/2020 to 5/31/2020
                                                                1              2             3             4            5
                                                           Week ending Week ending Week ending Week ending Week ending               Interim       Remaining      Month of      Month of     Month of      Month of        Final




                    EX B - Pg 12 of 22
                                                            December       December      December      January       January        Authority        Part of      February       March        April         May          Authority




EXHIBIT 1 -Page 2 of 4
                                                              13th           20th           27th          3rd          10th           Total         January         2020         2020         2020          2020           Total
                      Truck R & M - Vactor Parts                   918            803           574         5,906        5,168          13,369           3,691        1,390         2,483        9,198         7,533         24,296
                      Truck R & M - Tankers & Sup                4,233          3,704         2,645         1,781        1,558          13,920           1,113        3,800         3,983        3,830         4,219         16,945
                      Truck R & M - CCTV Van Repair                  20             18             13            3             2              56              2          -            -             -            174            175
                      Truck R & M - CCTV Equipment                 873            764           545           106             93         2,381               67       2,654           107           -            243          3,071
                      Truck R & M - Tires                        1,819          1,592         1,137           633          554           5,735             396          483         7,244        3,243           154         11,520
                      Truck R & M - Fleet Tracking                 678            594           424         1,074          940           3,710             671        2,685         2,685        2,685         2,685         11,413
                      Truck R & M - Labor-Mechanics              3,839          3,359         2,399         3,413        2,986          15,995           2,133        8,053        11,310      11,818        11,958          45,272
                      Truck R & M - OT Labor-Mech.               1,132            990           707         1,112          973           4,915             695        1,784         2,795        4,502         3,544         13,321
                      Equipment Repair & Parts                   1,458          1,276           912         2,850        2,494           8,991           1,782        4,615        13,823        3,417         4,161         27,798
                      Truck License & Permits                    2,780          2,433         1,738         2,324        2,034          11,309           1,453        4,727         5,513        5,839         5,089         22,620
                      Disposal Fees                                -          34,600          8,000        34,380        8,000          84,980           8,025       28,902        54,152      55,289        55,296         201,664
                      Sub Contractor Expense                       -              -              -            908          794           1,702             567           -          1,278           -            -            1,846
                      Equipment Rental Expense                   2,960          2,590         1,850        33,001       28,876          69,276         20,625        27,619        24,429      25,327        26,244         124,245
                      Utilities-Natural Gas                           8              7              5         209          183             411             131          463           457          279           247          1,576
                      Utilities-Electricity                      2,387          2,089         1,492         4,422        3,869          14,260           2,764       10,444        10,422        9,663         9,705         42,997
                      Utilities-Water & Sewer                    9,618          8,416         6,011        15,846       13,865          53,756           9,904       45,228        37,756      44,919        37,263         175,070
                      Shop Supplies                                294            258           184           326          285           1,347             204        1,502         2,337          888         1,104          6,034
                      Truck Accidents & Tickets                    -              -              -            -             -               -              -             -          1,327             41         -            1,369
                      Material Costs                               712            623           445         1,313        1,149           4,242             821         (890)        5,787        4,024         4,331         14,072
                      InfraMarker Supplies & Expense               -              -              -            680          595           1,275             425          850           850          850           -            2,975
                      Field Consumables                            616            539           385           772          675           2,988             482        3,828         2,278        2,412         2,606         11,606
                      Locating Supplies & Expense                  -              -              -            -             -               -              -             -              30          -            170            201
                      Small Tools & Equipment                      148            130              93           58            50           478               36       1,707           383        2,221         1,187          5,534
                      Sample Testing                               882            772           551         2,143        1,875           6,224           1,340          778         1,074          243         3,776          7,211
                      Lab Supplies                                 144            126              90           34            30           426               21         121              5       1,035             94         1,275
                      Water Fees                                   233            204           146           336          294           1,213             210          663         1,230          970         1,022          4,095
                      Safety - Employees PPE                       579            506           362         1,410        1,234           4,091             881        1,126         1,749        1,471         2,213          7,439
                      Safety - Traffic & Field                     764            668           477         2,789        2,440           7,138           1,743          109         9,953        2,062         2,896         16,763
                      Safety - OSHA/Drug Testing/MVR                 99             86             62         413          362           1,022             258          945           441          372           715          2,731
                      Uniform Rental                               246            216           154           313          274           1,203             196          855           794        1,074           758          3,676
                      Filing Fees & Permits                        921            805           575         1,228        1,075           4,604             768        5,334         2,992        4,825         7,643         21,562
                      Chemicals                                  9,545          8,352         5,966        12,000       10,500          46,364           7,500       25,000        20,000      15,000        15,000          82,500
                      Printing Forms                               -              -              -            379          332             711             237           -            581           -            -              818
                    Subtotal Direct Job Expenses              128,578        112,506         80,361      206,950       181,081         722,300        124,767       344,896       460,754     462,071       495,739       1,888,227

                    Gross Profit                               184,039       161,034       115,024       185,373       162,282         794,929        121,082       360,017       656,439       612,714        571,303    2,321,554


                    G & A Expenses
                       Management Salary                         9,918         8,678         6,199        13,671        11,962          50,429           8,544        36,382       38,507        43,097         41,767     168,298
                       Office Hourly Wages-Regular               7,639         6,684         4,774        15,184        13,286          47,567           9,490        34,578       36,947        38,018         36,832     155,865
                       Office Hourly Wages-Overtime                288           252           180           780           683           2,182             488           867        3,243         2,784          1,848       9,230

                                                                                                                      Page 2 of 4
                                                                  Case 19-34517-dwh11                  Doc 58        Filed 12/23/19
                                                                                                                            PPV, Inc.
                                                                                                                  Bravo Environmental NW, Inc.
                                                                                                                     Cash Collateral Budget

                                PPV & Bravo Consolidated                    Five Week forecast from 12/9/2019 to 1/10/2020                                       Five month Forecast from 1/13/2020 to 5/31/2020
                                                                      1              2             3             4            5
                                                                 Week ending Week ending Week ending Week ending Week ending               Interim     Remaining      Month of      Month of     Month of      Month of       Final




                    EX B - Pg 13 of 22
                                                                  December       December      December      January       January        Authority      Part of      February       March        April         May         Authority




EXHIBIT 1 -Page 3 of 4
                                                                    13th           20th           27th          3rd          10th           Total       January         2020         2020         2020          2020          Total
                                Indirect Labor-Pre & Post Trip         1,682          1,471         1,051         2,655        2,323           9,182         1,659        4,294         5,852        6,645         7,531        25,980
                                Sales Salary                           8,351          7,307         5,219        11,599       10,149          42,625         7,249       27,362       26,337       28,260        28,848       118,057
                                Sales Commission                       1,759          1,539         1,099         5,817        5,090          15,304         3,636        9,671       10,183       13,770        11,858         49,118
                                Payroll Taxes                          4,131          3,615         2,582         7,605        6,655          24,588         4,753       19,739       17,810       17,449        18,261         78,013
                                Workers Comp Insurance                   702            615           439           900          787           3,442           562        1,294         1,837        2,136           183         6,012
                                Union Dues                             1,977          1,730         1,235         1,322        1,157           7,420           826        4,755         8,875        7,459       10,197         32,112
                                Medical & Dental Insurance             9,653          8,446         6,033        13,850       12,119          50,100         8,656       34,670       35,676       34,673        34,628       148,303
                                Vacation & Holiday                     4,343          3,800         2,715         7,673        6,714          25,245         4,796       23,354         8,714      10,887        22,076         69,827
                                Sick Leave                               138            120              86         435          380           1,159           272        2,276         1,225        1,300           487         5,560
                                401k Matching Contribution               838            734           524         1,553        1,359           5,007           970        4,033         5,606        2,844         2,775        16,228
                                Training & Development                   239            209           149             56            49           702             35         111             86         573           267         1,072
                                Training Wages                           162            141           101           462          404           1,270           289          418           918        9,142         4,052        14,819
                                Life Insurance                             45             39             28           72            63           248             45         181           181          181           181           768
                                Employee Goodwill                          52             45             32         108             95           333             68         349           146          173             36          772
                                Auto Expense                           1,663          1,455         1,039         3,977        3,479          11,613         2,485        9,914       10,460         8,201       11,114         42,174
                                Advertising - General                    167            146           104             62            54           532             39         246           638          103           204         1,230
                                Advertising - Printed Material             95             83             59         152          133             522             95          -              59          -            -             153
                                Advertising - Promotional Item             55             48             34         -             -              136           -             -            -             -            -              -
                                Advertising - Shows & Conf.              136            119              85           79            69           490             50       1,953          (199)          -            -           1,804
                                Advertising - Customer Meals             162            142           101             51            44           500             32         173           324          436           496         1,462
                                Advertising-Marketing Expense            264            231           165           274          240           1,173           171          515           639          637           477         2,439
                                Office Temp & Part Time                  -              -              -            -             -               -            -             -            -             -            -              -
                                Office Supplies                          238            208           149           791          692           2,079           495          400           685          428           594         2,602
                                Computer Exp-R & M                       192            168           120           486          426           1,392           304          852           662          802           802         3,423
                                Computer Exp-Software                      82             72             51         426          373           1,003           266          278           304        3,154           304         4,306
                                Computer Exp-Website Expense               70             61             43           60            53           287             38         401           308             85           85          917
                                Office Equipment Leasing               2,153          1,884         1,346         3,175        2,778          11,335         1,984        8,418         8,728        5,726         6,912        31,769
                                Printing & Copies                        -              -              -            -             -               -            -          1,839           -             -          1,487         3,327
                                Postage & Shipping                       128            112              80         201          176             697           126          112           111          567              9          926
                                Water & Coffee                           213            186           133           378          331           1,241           236          445           434          457           958         2,530
                                Dues & Subscriptions                     242            211           151           450          394           1,447           281        1,095         1,185        1,585         1,256         5,402
                                Professional - Accounting                                                                         -               -            -             -            -             -            -              -
                                Professional - Administrative          1,522          1,332           951             11            10         3,826              7       1,009             28            28           28        1,099
                                Professional - Consulting              4,773          4,176         2,983         7,000        6,125          25,057         4,375       17,500       17,500       17,500        17,500         74,375
                                Professional - Legal                     -              -              -            -             -               -        20,000        20,000       20,000       15,000        15,000         90,000
                                Professional - Payroll Service           190            167           119           270          236             983           169          477           715          465           455         2,280
                                Telephone-Land Line Service                54             47             34         546          477           1,158           341          475           475          474           477         2,241
                                Telephone - Cell Phones                  745            651           465           685          600           3,147           428        3,136         2,060        2,638         1,405         9,667
                                Telephone-Data & Internet                153            134              96         347          303           1,033           217        1,958         1,900        1,909         1,934         7,917
                                Telephone-Answering Service                73             64             46         106             92           380             66         258           262          250           256         1,092
                                Taxes-B & O & Licenses                   632            553           395         4,632        4,053          10,265         2,895        5,849         8,365        6,604         6,859        30,572
                                Taxes-Property                         3,571          3,124         2,232         5,373        4,701          19,002         3,358       15,858       14,645       11,856        14,515         60,232

                                                                                                                            Page 3 of 4
                                                                        Case 19-34517-dwh11                  Doc 58        Filed 12/23/19
                                                                                                                      PPV, Inc.
                                                                                                            Bravo Environmental NW, Inc.
                                                                                                               Cash Collateral Budget

                                PPV & Bravo Consolidated              Five Week forecast from 12/9/2019 to 1/10/2020                                       Five month Forecast from 1/13/2020 to 5/31/2020
                                                                1              2             3             4            5
                                                           Week ending Week ending Week ending Week ending Week ending               Interim     Remaining      Month of      Month of     Month of      Month of        Final




                    EX B - Pg 14 of 22
                                                            December       December      December      January       January        Authority      Part of      February       March        April         May          Authority




EXHIBIT 1 -Page 4 of 4
                                                              13th           20th           27th          3rd          10th           Total       January         2020         2020         2020          2020           Total
                      Rent Expense                             11,180           9,782         6,987        16,453       14,397          58,799       10,283        41,133        41,133      41,133        41,133         174,815
                      Building Repairs & Maintenance               490            429           306         2,304        2,016           5,545         1,440        2,164         2,404          602         1,194          7,804
                      Janitorial Service & Supplies                777            680           486         1,031          902           3,876           644        2,630         2,348        2,786         2,746         11,154
                      Security Expense                             -              -              -            241          211             452           151          338             76         636           -            1,201
                      Insurance-General Liability                8,543          7,475         5,339        12,705       11,117          45,180         7,941       32,735        34,095      34,095        32,076         140,942
                      Insurance-Bonds                              -              -              -              54            48           102             34          -            182          175           669          1,060
                      T & E - Meals & Entertainment                491            430           307           528          462           2,219           330          693         1,297        1,632         1,879          5,831
                      T & E - Per Diem Paid                          86             75             54         162          141             518           101          404           202           -            -              707
                      T & E - Lodging                              109              95             68       1,255        1,098           2,626           784          982           566          100           734          3,167
                      T & E - Airfare & Rental Car                   27             24             17         838          733           1,639           524          287           100          100         1,798          2,809
                      Bank Charges-Services & Wires                207            181           129           477          418           1,413           298          726           663        1,134         5,632          8,453
                      Bank Charges-Merchant fees                   970            849           606         4,162        3,642          10,228         2,601        4,310         4,305        4,281         7,752         23,250
                      MetaBank - LOC Interest                    1,553          1,359           971         2,899        2,537           9,319         1,812        7,613         7,152        6,842         7,760         31,178
                      MetaBank - Equipment Finance                 -          41,354             -         41,354           -           82,708       82,708        82,708        82,708      82,708        82,708         413,540
                      Miscellaneous                              2,500          2,500         2,500         2,500        2,500          12,500         5,000       10,000        10,000      10,000        10,000          45,000
                      UST Fees                                     -              -              -            -             -               -          4,875           -            -        26,239            -           31,114
                    Subtotal G & A Expenses                    96,419        126,033         61,199      200,238       139,336         623,225      210,323       484,221       479,660     510,758       501,037       2,185,999

                    Total Expenses                             224,997       238,539       141,561       407,188       320,417       1,345,525      335,090       829,117       940,414       972,829        996,776    4,074,226

                    Income from Operations                      87,620        35,001        53,825        (14,865)      22,946        171,704        (89,241)     (124,204)     176,778       101,956         70,266     135,556

                    Available Cash                             154,798       189,799       243,625       228,760       251,706        238,882       149,641         25,437      202,215       304,172        374,438     374,438




                                                                                                                      Page 4 of 4
                                                                  Case 19-34517-dwh11                  Doc 58        Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


                                               APPENDIX A
                 PPV, Inc. and Bravo Environmental NW, Inc. (collectively the “Debtors”; each a
          “Debtor”), having contacted Crestmark, a division of MetaBank, as successor to
          Crestmark Bank, and Crestmark Equipment Finance, a division of MetaBank, as
          successor to Crestmark Equipment Finance, Inc. (collectively “Crestmark” or the
          “Bank”), regarding an immediate need for funding and to use cash collateral to continue
          operations during its chapter 11 bankruptcy proceedings; the Bank having agreed to
          provide the necessary funding and the use of its cash collateral upon the conditions set
          forth below; and the Debtors and the Bank having stipulated and agreed as follows:
                                                 RECITALS
          A.     On December 10, 2019 (the “Petition Date”), each Debtor filed a petition for relief
          under chapter 11 of title 11 of the United States Bankruptcy Code (the “Code”). The
          bankruptcy cases of the Debtors are to be jointly administered but not substantively
          consolidated. Since that time, each Debtor has remained in possession of its assets and
          has continued to operate and manage its business as a debtor in possession pursuant
          to sections 1107 and 1108 of the Code.
          B.    Debtors filed a Motion For Order Authorizing Use of Cash Collateral of Debtors-
          in-Possession, Continued Use of Existing Line of Credit, and Granting Adequate
          Protection (the “Motion”).
          C.     Bank previously entered into financing arrangements with the Debtors and
          Guarantor (as hereinafter defined) pursuant to, among others, the following documents
          (collectively the “Pre-Petition Loan Documents”):
                                            Line of Credit Loan
                  1.    A Promissory Note dated July 27, 2017, in the stated principal amount of
                  $2,000,000.00 (the “Note”);
                  2.    A Loan and Security Agreement and Schedule each dated July 27, 2017,
                  as amended by Amendment No. 1 to Schedule to Loan and Security Agreement
                  dated November 3, 2017 (collectively the “Loan Agreement”);
                  3.    The Personal Guaranties each dated July 27, 2017 (collectively the “Line
                  of Credit Guaranty”) from Joseph J. Thuney and James F. Thuney (collectively
                  the “Guarantor”);
                  4.    A UCC-1 Financing Statements covering all assets of each Debtor was
                  recorded on June 27, 2017 with the Oregon Secretary of State, File no.
                  91235137; and
                  5.    A UCC-1 Financing Statements covering all assets of each Debtor was
                  recorded on June 27, 2017 with the Washington Secretary of State, File no.
                  201717810580.



          Appendix A – Page 1 of 8
          4707702.v2

EX B - Pg 15 of 22
                              Case 19-34517-dwh11      Doc 58     Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


                                               Equipment Loan
                  6.    Equipment Finance Agreement No. 170420-000 dated July 11, 2017 by
                  and between CEF and Debtors, as amended by Amendment No. 1 dated August
                  15, 2017 (the “Equipment Finance Agreement”);
                  7.     The Guaranties each dated July 17, 2017 (collectively with the Line of
                  Credit Guaranty, the “Guaranty”) from Guarantor;
                  8.    A UCC-1 Financing Statement covering all assets of each Debtor was
                  recorded on August 25, 2017 with the Oregon Secretary of State, File no.
                  91301409;
                  9.    A UCC-1 Financing Statement covering all assets of each Debtor was
                  recorded on August 18, 2017 with the Washington Secretary of State, File no.
                  201723045655;
                  10.   CEF is named as lienholder on the certificate of title for each vehicle
                  subject to the Equipment Finance Agreement.
          D.     All capitalized terms not defined herein shall have the meaning given to such
          terms in the Pre-Petition Loan Documents.
          E.     As of December 4, 2019, Bank asserts that the Debtor was indebted to the Bank
          under the Line of Credit Loan in the principal amount of $1,103,338, and there remained
          to be paid 34 payments (each a “Finance Payment”) each in the amount of $82,708.01
          under the Equipment Loan, plus interest, fees and costs allowed under the Pre-Petition
          Loan Documents (the “Pre-Petition Indebtedness”).
          F.     To continue the operation of its business during the chapter 11 reorganization
          process, each Debtor represents that it must use cash collateral and obtain secured
          financing from the Bank to pay post-petition obligations incurred by each Debtor in the
          ordinary course of its business.
          G.    Debtors desire that the Bank continue its existing Line of Credit Loan under the
          terms of the Pre-Petition Loan Documents, to enable the Debtors to continue to operate
          pursuant to the terms and conditions described in this Order.
          H.     Each Debtor urgently requires financing under section 364 of the Code to fund
          daily operations. Each Debtor’s inability to fund daily operations could result in a long-
          term negative impact on the value of each Debtor to the prejudice and detriment of each
          Debtor and its creditors, customers and employees.
          I.      Each Debtor represents that it is presently unable to obtain, in the ordinary
          course of business or otherwise, unsecured credit allowable under section 503(b)(1) of
          the Code as an administrative expense, unsecured credit allowable under section
          364(a) or (b) of the Code or secured credit under section 364(c) of the Code, other than
          credit from the Bank as provided in this Order pursuant to Section 364(d) of the Code.



          Appendix A – Page 2 of 8
          4707702.v2

EX B - Pg 16 of 22
                              Case 19-34517-dwh11        Doc 58   Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


          J.     The terms of this Order and the financing contemplated herein have been
          negotiated at arms-length with all parties represented by experienced counsel, are fair
          and reasonable under the circumstances, are for reasonably equivalent value and fair
          consideration, and are in good faith as that term is used in section 364(e) of the Code.
          Accordingly, the Bank, in making advances pursuant to this Order, is entitled to the
          protection subscribed in section 364(e) of the Code.
                NOW, THEREFORE, the following terms and conditions are hereby agreed by
          the Debtors and the Bank and shall be incorporated into any order on the Motion.
          SECTION 1: PRE-PETITION LOAN DOCUMENTS
          1.1     Subject to the rights of any party in interest as set forth in paragraph 12 of the
          Order, the Pre-Petition Loan Documents are incorporated herein by reference and shall
          be construed and considered as post-petition agreements between Debtors and Bank
          under this Order (except to the extent inconsistent herewith or modified hereby). The
          Bank shall continue to have dominion over all funds and Debtors have no authority to
          use cash collateral and receipts generated in its business operations except as provided
          in this Order.
          1.2    Each Debtor is hereby authorized to use cash collateral and to borrow money
          and seek other financial accommodations from Bank and is ordered to perform its
          obligations hereunder in accordance with the terms hereof. All loans and obligations
          incurred on or after the Petition Date by Debtor to Bank are referred to as the “DIP
          Indebtedness” and, together with the Pre-Petition Indebtedness, as the “Indebtedness”.
          All loans advanced after the Petition Date will be deemed to be additional loans under
          the Pre-Petition Loan Documents, subject to the rights and priorities provided herein,
          and will be advanced by Bank to Debtors and be guaranteed by Guarantor, as provided
          in the Pre-Petition Loan Documents. Bank shall not be required to provide any financing
          to Debtors unless and until each Guarantor ratifies and reaffirms the Guaranty in favor
          of the Bank by executing this Order where indicated below.
          SECTION 2: LOAN AUTHORIZATIONS
          2.1    Debtors are hereby authorized to use cash collateral and to borrow from the
          Bank pursuant to the terms and conditions of the Pre-Petition Loan Documents, which
          include the following Advance Formula found in paragraph 2. of the Schedule (the
          “Funding”):
                  LOAN; LOAN ADVANCES UNDER LINE OF CREDIT.
                Advance Formula: Advances of the Line of Credit Loan may be measured
          against a percentage of the Debtors’ Eligible Accounts.
                  The Loan Amount may not exceed an amount which is the lesser of:
          (a)     Two Million Dollars ($2,000,000.00) (“Maximum Amount”); or
          (b)     Eighty-five percent (85%) of Eligible Accounts.


          Appendix A – Page 3 of 8
          4707702.v2

EX B - Pg 17 of 22
                              Case 19-34517-dwh11       Doc 58      Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


          2.2. All proceeds and collections of the Pre-Petition Collateral and the DIP Collateral
          (as hereinafter defined), including the proceeds and collections of the receivables
          pledged to Bank under the Interim Order, must be forwarded to the Lockbox Account at
          Bank. Bank is hereby authorized to notify all Account Debtors, and all Account Debtors
          are directed to make, all payments to the Lockbox Account. In addition, all of the
          Debtors’ invoices must be marked to show that the payments must be made to the Bank
          at the Lockbox Account.
          The proceeds of each Account (including those with respect to the Interim Order) that
          Bank collects will be applied as follows:
          (a)   first, to Bank in an amount equal to the Advance on that Account whether such
          Advance occurred prior to or after the Petition Date. Without limiting the foregoing,
          Advances on Pre-Petition Date Accounts will be paid from the proceeds of Pre-Petition
          Date Accounts and will not be paid with the proceeds of Post-Petition Date Accounts;
          (b)     then to Bank in an amount equal to unpaid interest;
          (c)     then to Bank to pay any expenses, approved by the Court, Debtors owe to Bank;
          and
          (d)   last, unless Bank elects to withhold all or part of the funds in a reserve for
          repayment of questionable Accounts or unless there is a default hereunder, to Debtors.
          2.3. Provided that each Debtor complies with the requirements of Pre-Petition Loan
          Documents and that the Indebtedness does not exceed the Advance Formula, the Bank
          shall make Advances to the Debtors.
          2.4     All other terms and conditions of the Pre-Petition Loan Document shall remain
          effective.
          SECTION 3: ADEQUATE PROTECTION
          3.1    To secure the DIP Indebtedness and as adequate protection for and to protect
          the Bank against any diminution in the value of the Pre-Petition Collateral including but
          not limited to diminution in value of the Debtors’ equipment and accounts:
          (a)    The Bank is hereby granted, pursuant to sections 364(c)(2) and 364(c)(3) of the
          Code, a first lien on the Debtor’s accounts and equipment, and a lien on all of the
          Debtors’ other personal property of any kind and nature whatsoever subject to any valid
          senior liens on other personal property, whether now owned or hereafter acquired by
          each Debtor, and all proceeds, rents or profits thereof, including all of the Pre-Petition
          Collateral (collectively, the “DIP Collateral”). Any pre-petition security interest or lien on
          the Pre-Petition Collateral which is avoided or otherwise preserved for the benefit of
          Debtor’s estate under section 551 or any other provisions of the Code shall be
          subordinate to the security interests in favor of Bank on the DIP Collateral.
          Notwithstanding anything contained herein to the contrary, this Order does not afford
          Bank a security interest in any chapter 5 causes of action; and



          Appendix A – Page 4 of 8
          4707702.v2

EX B - Pg 18 of 22
                              Case 19-34517-dwh11         Doc 58    Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


          (b)   Debtors shall timely make each Finance Payment to Bank when due under the
          Equipment Finance Agreement.
          3.2    All liens and security interests in the DIP Collateral granted to Bank by this Order
          are deemed duly perfected and recorded under all applicable laws as of the date hereof,
          and no notice, filing, mortgage recordation, possession, further order or act shall be
          required to effect or continue such perfection, although Bank may, in its sole discretion,
          and at each Debtor’s expense, make any filings or recordations or other acts it deems
          appropriate with respect to such perfection.
          3.3   The DIP Indebtedness shall have the highest administrative priority under section
          364(c)(1) of the Code, and shall have priority over all other costs and expenses of
          administration, including those specified in, or ordered pursuant to, sections 105, 326,
          330, 331, 503(b), 506(c), 507(a), 507(b) or 726 or any other provision of the Code or
          otherwise (whether incurred in this case, any conversion of this case pursuant to section
          1112 of the Code, or in any other proceedings related hereto or thereto).
          Notwithstanding anything contained herein to the contrary, the provisions of this
          paragraph do not afford Bank a security interest in any Chapter 5 causes of action.
          Nothing in this Order constitutes Bank’s consent to a section 506(c) surcharge.
          Notwithstanding the foregoing, Bank’s liens on and security interests in the DIP
          Collateral and Bank’s administrative claims under section 364(c)(1) of the Code shall be
          subject to the payment of any unpaid fees payable pursuant to 28 U.S.C. § 1930 and
          any unpaid fees payable to the Clerk of this Court or the Office of the United States
          Trustee.
          3.4    Through the Final Hearing (hereinafter defined), and thereafter if this Order
          becomes a Final Order, all collections and proceeds of any Pre-Petition or DIP
          Collateral and all other cash or cash equivalents which shall at any time on or after the
          Petition Date come into the possession or control of Debtors, or to which Debtors shall
          become entitled to at any time (“Post-Petition Collections”) shall be deposited or
          forwarded into the Lockbox Account with Bank and shall be applied to the
          Indebtedness.
          3.5     Each Debtor shall permit Bank and any authorized representatives designated by
          Bank, including auditors and appraisers engaged by Bank, reasonable access to visit
          and inspect any of the properties of each Debtor during normal business hours and with
          reasonable notice, to review each Debtor’s financial and accounting records, and to
          make copies and take extracts therefrom, and to discuss each Debtor’s affairs, finances
          and business with each Debtor’s officers, consultants, and accountants. Without
          limiting the generality of the foregoing, each Debtor shall promptly provide to Bank and
          its designated representatives any information or data reasonably requested to monitor
          each Debtor’s compliance with the provisions of this Order and to perform audits,
          appraisals or other valuation analyses of any personal property of each Debtor.
          3.6   All of Bank’s rights are expressly reserved if no Final Order is entered. Except as
          otherwise specifically provided herein, Bank does not waive any rights it has pursuant to

          Appendix A – Page 5 of 8
          4707702.v2

EX B - Pg 19 of 22
                              Case 19-34517-dwh11       Doc 58    Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


          the Pre-Petition Loan Documents and Bank shall retain all rights available pursuant to
          the Code or any other applicable law.
          3.7    The Bank has no commitment to provide funding beyond the Termination Date
          (as hereinafter defined), provided that the Debtors retain the right to seek to use cash
          collateral without the consent of the Bank pursuant to an order of this Court.
          3.8    The rights and obligations of each Debtor and the rights, claims, liens, security
          interests and priorities of Bank arising under this Order are in addition to, and are not
          intended as a waiver or substitution for, the rights, obligations, claims, liens, security
          interests and priorities granted by each Debtor, as pre-petition debtor, under the Pre-
          Petition Loan Documents.
          3.9   The provisions of this Order shall be binding upon and inure to the benefit of
          Bank, Debtors and their respective successors and assigns, including any trustees of
          Debtors in chapter 11 or chapter 7.
          3.10 If this case is dismissed, Bank’s rights and remedies under this Order shall
          remain in full force and effect.
          3.11 This Court has considered and determined the matters addressed herein
          pursuant to its powers under the Code, including the power to authorize Debtor to
          obtain credit on the terms and conditions upon which Debtors and the Bank have
          agreed. Thus, each of such terms and conditions constitutes a part of the authorization
          under section 364 of the Code, and is, therefore, subject to the protections contained in
          section 364(e) of the Code except as otherwise provided herein.
          3.12 Notwithstanding anything contained herein, if any provision of this Order is
          hereafter modified, at the Final Hearing or otherwise, by final order of this or any other
          court, such modifications shall not affect the validity of any DIP Indebtedness
          outstanding or any right authorized hereby with respect to any such DIP Indebtedness.
          Without limiting the foregoing, if the Final Order is not entered, the Debtor shall
          nonetheless be required to repay any DIP Indebtedness on demand.
          3.13 Each Debtor, at its expense, shall (a) continue to keep all collateral insured
          against all loss, peril and hazard and name Bank as lender’s loss payable under such
          policies; and (b) pay any and all post-petition taxes, assessment and governmental
          charges, except to the extent such are being contested in good faith by appropriate
          proceedings and Debtor maintains appropriate cash reserves for the expenses being
          contested, and provide Bank with proof of the foregoing within 3 days of payment.
          Copies of all federal tax returns, federal tax deposits and other payments made by
          Debtor during the pendency of this Order shall be timely mailed to Bank.
          SECTION 4: COVENANTS AND REPORTING REQUIREMENTS
          4.1    Each Debtor shall comply with all covenants and maintain all formulas contained
          in the Pre-Petition Loan Documents.



          Appendix A – Page 6 of 8
          4707702.v2

EX B - Pg 20 of 22
                              Case 19-34517-dwh11        Doc 58    Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


          4.2    Each Debtor will promptly give the Bank prior written notice of the occurrence of
          any event or any matter which has resulted or will result in a material adverse change in
          its business, assets, operations or financial condition.
          SECTION 5: DEFAULT, RIGHTS AND REMEDIES OF THE BANK AND SERVICE
          5.1   Each of the following events shall constitute an event of default (an “Event of
          Default”) hereunder:
                 (a)    An order dismissing the case, converting either case to Chapter 7,
          appointing an examiner with expanded powers or a trustee, or terminating the authority
          of either Debtor to conduct business;
                  (b)   Failure of either Debtor to make any payment when due; or
                 (c)   There is a default (other than payments) by either Debtor under this Order
          or the Loan Documents.
          5.2     Upon the Termination Date (as hereinafter defined):
               (a)    The entire Indebtedness remaining unpaid at the election of the Bank shall
          become due; and
                 (b)    Each Debtor’s authority to use cash collateral shall cease upon three (3)
          business days’ notice, and the Bank may file a motion for relief from the automatic stay
          upon five (5) business days’ notice, and each Debtor may file a motion for authority to
          use cash collateral which the Court will hear on an expedited basis.
          “Termination Date” shall mean the earlier of an Event of Default or May 31, 2020. The
          Debtors and the Bank may agree to extend the Termination Date without further order
          of the Court, provided, the Bank shall have no obligation to do so.
          5.3   The Bank shall have no obligation to advance any funds to the Debtors unless
          and until:
          (a)   The Debtors and Guarantor have executed such additional loan documents as
          the Bank may reasonably request; and
          (b)    The Debtors and Guarantor have complied with all the terms and conditions of
          the Pre-Petition Loan Documents.
          SECTION 6: OTHER RIGHTS, OBLIGATIONS AND PROVISIONS
          6.1    Each Debtor is authorized and directed to perform all acts, and execute and
          comply with the terms of such other documents, instruments and agreements that Bank
          may reasonably require and/or which may otherwise be deemed necessary by Bank to
          effectuate the terms and conditions of this Order, including, without limitation, such
          documents as the Bank may deem necessary to correct defects in title and like matters.
          6.2   No delay or failure to exercise any right, power or remedy accruing to Bank upon
          breach or default by either Debtor under this Order or any document or agreement shall


          Appendix A – Page 7 of 8
          4707702.v2

EX B - Pg 21 of 22
                              Case 19-34517-dwh11      Doc 58    Filed 12/23/19
          In re PPV, Inc. - Ch 11 Case No. 19-34517-dwh11
          In re Bravo Environmental NW, Inc. - Ch 11 Case No. 19-34518-dwh11


          impair any such right, power or remedy of Bank nor shall it be construed to be a waiver
          of any such breach or default, nor of any breach or default theretofore or thereafter
          occurring, nor an acquiescence therein.




          Appendix A – Page 8 of 8
          4707702.v2

EX B - Pg 22 of 22
                             Case 19-34517-dwh11      Doc 58    Filed 12/23/19
